Exhibit 10.1

 

FLEX SPACE OFFICE LEASE

 

THIS LEASE, made this 5th day of May, 2005, by and between Saul Holdings Limited
Partnership (hereinafter “Landlord”); and Pressure Biosciences, Inc., a
Massachusetts corporation (hereinafter “Tenant”).

 

WITNESSETH:

 

1.                                      PREMISES.  For and in consideration of
the rent hereinafter reserved and the mutual covenants hereinafter contained,
Landlord does hereby lease and demise unto Tenant, and Tenant does hereby hire,
lease and accept, from Landlord, Suite Number 3 containing approximately 2,784
gross rentable square feet of space (the “Gross Area”) located at 209 Perry
Parkway, Gaithersburg, Maryland 20877, the (“Building”), situated on Avenel
Business Park, Phase II (the “Property”) all upon the terms and conditions
hereafter set forth.  That portion of the Gross Area which Tenant shall be
entitled to occupy is hereinafter referred to as the “Premises,” and is outlined
in red on the floorplan attached hereto as Exhibit A and by this reference made
a part hereof.  It is specifically understood that for purposes of calculating
any payments or pro-rations hereunder, the number of gross rentable square feet
set forth above shall control.

 

2.                                      TERM.  The term of this Lease shall
commence on the date hereof (the “Lease Date”) and shall end twelve (12) months
after the “Rent Commencement Date,” as hereinafter defined.  The “Rent
Commencement Date” shall be the first (1st) day of May, 2005, or the date Tenant
actually commences occupancy of the Premises (other than for the purposes of
completing the “Initial Alterations,” as defined in Article 9 hereof, and
otherwise readying the Premises for occupancy it being agreed that Tenant shall
have access to the Premises at Tenant’s risk and upon satisfaction of the
requirements of Article 17 for such purposes on the next day following the Lease
Date), whichever is earlier.  In the event the Rent Commencement Date is a date
other than the first day of a calendar month, the term of the Lease shall run
for the number of months set forth above from the first day of the calendar
month following the Rent Commencement Date.  The parties agree that they shall
execute an agreement specifying the Rent Commencement Date and the date of
termination of this Lease and such other matters as Landlord may reasonably
require (the “Commencement and Estoppel Agreement” attached hereto as
Exhibit D).  Tenant agrees to execute and deliver to Landlord said agreement
within five (5) business days after receipt of written notice from Landlord.  If
Tenant fails to execute and return such Commencement and Estoppel Agreement to
Landlord within such five (5) day period, then Landlord shall be entitled to
collect from Tenant, as liquidated damages with respect to such default of
Tenant in addition to Base Rent and other amounts payable hereunder, as
Additional Rent, an amount equal to one-half of one percent (1/2%) of the then
amount of Base Rent then payable under this Lease, for each day Tenant delays in
returning the Commencement and Estoppel Agreement to Landlord.

 

3.                                      RENT.

 

(a)                                  Commencing with the Rent Commencement Date,
Tenant shall pay as annual rent for the Premises the sum of Fifty-Five Thousand
Six Hundred Eighty and No/100 Dollars ($55,680.00) per annum, payable in equal
monthly installments of Four Thousand Six Hundred Forty and No/100 Dollars
($4,640.00) each (the “Base Rent”).  All such monthly installments of rent shall
be payable to Landlord at the address specified in Article 33 of this Lease, in
advance, without previous notice or demand therefor, and without deduction,
setoff or recoupment, with the first monthly installment to be due and payable
no later than the Rent Commencement Date and each subsequent monthly installment
to be due and payable on the first day of each and every month following the
Rent Commencement Date during the term hereof.  If the Rent Commencement Date is
a date other than the first day of a month, rent for the period commencing with
and including the Rent Commencement Date until the first day of the following
month shall be pro-rated at the rate of one-thirtieth (1/30th) of the fixed
monthly rental per day.

 

(b)                                 Landlord hereby acknowledges receipt of Four
Thousand Six Hundred Forty and No/100 Dollars ($4,640.00) to be held as security
for the performance by Tenant of Tenant’s covenants and obligations under this
Lease, it being expressly understood that the deposit may be commingled with
other funds of Landlord and shall not be considered an advance payment of rental
or a measure of Landlord’s damage in case of default by Tenant.  Upon the
occurrence of any event of default by Tenant or breach by Tenant of Tenant’s
covenants under this Lease, Landlord may, from time to time, without prejudice
to any other remedy, use the security deposit to the extent necessary to make
good any arrears of rent and/or any damage, injury, expense or liability caused
to Landlord by the event of default or breach of covenant.  In the event that
Tenant shall fully and faithfully comply with all the terms, conditions and
covenants of this Lease, any part of the security not used or retained by
Landlord shall be returned to Tenant after the expiration date of the term of
this Lease and after delivery of exclusive possession of the Premises to
Landlord; provided, however, that Landlord may retain all or a portion of the
security until Landlord makes the final annual adjustments of Annual Operating
Costs and Real Estate Taxes and ascertains Tenant’s share of such amounts which
accrued prior to the expiration of the term.

 

4.                                      RENT ESCALATION.

 

(a)                                  Commencing on the first day of the second
Lease Year (as hereinafter defined) and on the first day of every Lease Year
thereafter during the term hereof, the annual rent (without deduction for rent
abatement, if any) shall be increased by three percent (3%) of the amount of the
annual rent which was in effect during the Lease Year immediately preceding the
Lease Year for which the adjustment is being made, payable by Tenant as
additional monthly rent.

 

(b)                                 For all purposes of this Lease, the term
“Lease Year” shall be defined to mean a period of twelve (12) full calendar
months.  The first Lease Year shall commence on the Rent Commencement Date (or
on the first day of the first calendar month following the Rent Commencement
Date if said date is other than the first day of a calendar

 

1

--------------------------------------------------------------------------------


 

month), and each succeeding Lease Year shall commence on the anniversary date of
the beginning of the first Lease Year.

 

5.                                      ANNUAL OPERATING COSTS.

 

(a)                                  Tenant agrees to pay to Landlord, as
additional rent, its Pro-Rata Share (as hereinafter defined) of Annual Operating
Costs (as hereinafter defined).

 

(b)                                 Tenant shall initially pay to Landlord on
the Rent Commencement Date and on the first day of each calendar month
thereafter, as its estimated payment of the Annual Operating Costs, the sum of
$14,950.08, calculated at the rate of $5.37 per square foot, in equal monthly
installments of $1,245.84 each.  At any time, Landlord may retroactively
re-estimate Tenant’s Pro-Rata share of Landlord’s Annual Operating Costs and may
bill Tenant for any deficiency which may then be due for the current year or any
prior periods, and thereafter Tenant’s monthly installments shall also be
adjusted based on Landlord’s revised estimate of Annual Operating Costs.  If the
Rent Commencement Date is a date other than the first day of the month, Tenant’s
Pro-Rata share shall be pro-rated in the same manner as Base Rent under
Article 3 hereof.  Within one hundred eighty (180) days following each
September 30th during the term hereof, Landlord shall submit to Tenant a
statement (the “Annual Statement”) in reasonable detail of the actual Annual
Operating Costs for the twelve month period ending September 30th of each year
(“Fiscal Year”).  If such statement shows that Tenant’s share of the actual
Annual Operating Costs exceeded Tenant’s monthly payments, then Tenant shall,
within thirty (30) days after Tenant’s receipt of the Annual Statement, pay the
total amount of such deficiency to Landlord; any overpayments by Tenant shall be
credited by Landlord against the next installment(s) of Rent due and payable. 
Thereafter, upon receipt of such succeeding Annual Statement, Tenant’s monthly
payments during the period covered by said Annual Statement shall be adjusted to
the actual Annual Operating Cost, and such adjustment shall be paid within
thirty (30) days of the date of said Statement.  The Landlord’s budget estimate
for Annual Operating Costs, as adjusted pursuant to this Article 5, shall be
used as the basis for calculating Tenant’s monthly payments for the next
succeeding twelve (12) month period.

 

(c)                                  All monthly payments as may be required
hereunder shall be payable in full on the first day of each calendar month. 
Failure of the Landlord to provide any Annual Statement within the said one
hundred eighty (180) day period shall not constitute a waiver by Landlord of its
rights to payments due pursuant to this Article 5, and the obligations hereunder
shall survive the expiration or other termination of this Lease.

 

(d)                                 For any applicable Fiscal Year that begins
prior to the Rent Commencement Date or ends after the expiration date of this
Lease, the amount due for that Fiscal Year shall be apportioned on a per diem
basis so that only that portion attributable to the portion of such Fiscal Year
that occurs during the term of this Lease, shall be payable by Tenant.

 

(e)                                  Annual Operating Costs as used herein shall
mean all costs of operation, maintenance and repair of the Building and the
Property, (except structural repairs), and its appurtenances, and shall include
the following by way of illustration but not limitation: Real Estate Taxes (as
hereinafter defined), the cost of labor, materials and services for the
operation, maintenance and repair of the Building and its appurtenances
(including service roads and parking areas) and the Common Facilities,
including, but not limited to, water and sewer charges; heating, ventilating and
air conditioning maintenance and repairs; refuse and rubbish disposal; snow
removal; license, permits and inspection fees; maintenance and service
contracts; management fees; all landscaping costs (including upgrades and
replacements thereto); parking lot lighting; watchman, guards, and any personnel
engaged in the operation, maintenance or repair of the Property and its
appurtenances together with payroll taxes and employee benefits applicable
thereto; reserve for asphalt and roof repairs; Landlord’s administrative costs
equal to fifteen percent (15%) of the Annual Operating Costs (excluding Real
Estate Taxes); and insurance.  It is understood and agreed that management fees
may be charged by Landlord or any other person or entity on the basis of a
specified percentage of the gross receipts derived from the Building or on any
other basis, provided that, in the case of management fees charged by Landlord,
such fees shall not exceed the greater of five percent (5%) of gross receipts or
the customary management fees charged for similar properties in the same
geographic area.  Landlord shall not be liable in any such case for any
inconvenience, disturbance, loss of business or any other annoyance arising from
the exercise of any or all of the rights of Landlord in this Article 5.

 

(f)                                    Common Facilities means all areas
provided by Landlord, from time to time, for the common or joint use and benefit
of the occupants of the Building and their employees, agents, servants,
customers and other invitees, including, without limitation, management offices,
parking areas, parking decks, access roads, driveways, retaining walls,
landscaped areas, truck serviceways, sidewalks, parcel pickup stations and, to
the extent Landlord elects to service, repair, maintain and/or replace HVAC
Equipment, all such HVAC Equipment for which Landlord has, or has assumed,
responsibility.

 

(g)                                 The term “Real Estate Taxes” means all
taxes, rates and assessments, general and special, levied or imposed, with
respect to the land, buildings and improvements comprising the Property,
including all taxes, rates and assessments, general and special, levied or
imposed, for schools, public betterment, general or local improvement and
operations and taxes imposed in connection with any special taxing district.  If
the system of real estate taxation shall be altered or varied and any new tax or
levy shall be levied or imposed on said land, buildings and improvements, and/or
Landlord in substitution for real estate taxes presently levied or imposed on
immovables in the jurisdiction where the Building is located, then any such new
tax or levy shall be included within the term “Real Estate Taxes.”  Should any
governmental taxing authority acting under any regulation, levy, assess, or
impose a tax, excise and/or assessment however described (other than an income
or franchise tax) upon, against, on account of, or measured by, in whole or in
part, the rent expressly reserved hereunder, or upon the rent expressly reserved
under any other leases or leasehold interests in the Property, as a substitute
(in whole or in part) or in addition to any existing real estate taxes on land
and buildings and otherwise, such tax or excise on rents shall be included
within the term “Real Estate Taxes.”

 

2

--------------------------------------------------------------------------------


 

In the event Landlord is required to pay Real Estate Taxes in advance, Tenant
agrees that Landlord shall immediately be entitled to reimbursement therefor. 
Reasonable expenses (consisting of attorneys’ fees, consulting fees, expert
witness fees and similar costs) incurred by Landlord in obtaining or attempting
to obtain a reduction of any Real Estate Taxes, shall be added to and included
in the amount of any such Real Estate Taxes.  Real Estate Taxes which are being
contested by Landlord shall nevertheless be included for purposes of the
computation of the liability of Tenant under this Article 5, provided, however,
that in the event that Tenant shall have paid any amount of increased rent
pursuant to this Article 5 and the Landlord shall thereafter receive a refund of
any portion of any Real Estate Taxes on which such payment shall have been
based, Landlord shall pay to Tenant the appropriate portion of such refund. 
Landlord shall have no obligation to contest, object to or litigate the levying
or imposition of any Real Estate Taxes and may settle, compromise, consent to,
waive or otherwise determine in its discretion to abandon any contest with
respect to the amount of any Real Estate Taxes without consent or approval of
the Tenant.

 

(h)                                 The Tenant’s Pro-Rata Share as used herein
shall mean four and 97/100s (4.97%) of the Annual Operating Costs and Real
Estate Taxes for the Building and the Property.

 

6.                                      ADDITIONAL RENT.

 

(a)                                  Tenant shall (i) pay all charges for water,
sewer, and electricity used by Tenant during the term of this Lease and metering
therefor; (ii) pay all telephone charges; and (iii) be responsible for the
prompt and sanitary storage of Tenant’s refuse and rubbish in the Premises.

 

(b)                                 Any amounts required to be paid by Tenant
hereunder and any charges or expenses incurred by Landlord on behalf of Tenant
under the terms of this Lease shall be considered additional rent payable in the
same manner and upon the same terms and conditions as the rent reserved
hereunder.  Any failure on the part of Tenant to pay such additional rental when
and as the same shall become due shall entitle Landlord to the remedies
available to it for non-payment of rent.  Tenant’s failure to object to any
statement, invoice or billing rendered by the Landlord within a period of thirty
(30) days after receipt thereof shall constitute Tenant’s acquiescence with
respect thereto, and such statement, invoice or billing shall thereafter be
deemed to be correct and shall be an account stated between Landlord and
Tenant.  If Tenant requests that Landlord prepare, review, or execute any
document, consent or waiver in connection with this Lease or otherwise, Tenant
shall be obligated to pay to Landlord, as Additional Rent, a fee in the amount
set forth on a fee schedule adopted by Landlord from time to time, to compensate
Landlord for the cost of reviewing and processing any such request, and Landlord
shall not be obligated to process any such request of Tenant until Tenant has
paid Landlord the applicable processing fee.  Landlord will supply Tenant with a
copy of Landlord’s then current processing fee schedule upon Tenant’s request. 
Nothing herein shall be deemed to require that Landlord consent to, execute or
approve any document, consent or waiver submitted to Landlord by Tenant
notwithstanding Tenant’s payment of the applicable processing fee.

 

(c)                                  Payment by Tenant of a lesser amount than
shall be due and shall be deemed to be payment on account, and shall not
constitute an accord and satisfaction with respect to the underlying
obligation.  The acceptance by Landlord of a check for a lesser amount with an
endorsement or statement thereon, or upon any letter accompanying such check,
that such lesser amount is payment in full, shall be given no effect, and
Landlord may accept such check without prejudice to any other rights or remedies
which it may have against the Tenant.  In addition to all liens upon and rights
of setoff or recoupment against any money or property of Tenant by law, Landlord
shall have, to the extent permitted by law, a contractual security interest in
and a right of setoff against all deposits, moneys or other property of Tenant
now or hereafter in the possession of or on deposit with Landlord.  Each such
security interest or right of setoff may be exercised without demand upon or
notice to Tenant.  No security interest or right of setoff shall be deemed to
have been waived by any act or conduct on the part of Landlord or by any neglect
to exercise such right of setoff or to enforce such setoff and/or security
interest or by any delay in so doing.  Every right of setoff and/or security
interest shall continue in full force and effect until such right of setoff
and/or security interest is expressly waived or released by an instrument in
writing executed by Landlord.

 

7.                                      LAWS AND ORDINANCES.  Tenant will, at
its own cost, promptly comply with and carry out all orders, requirements or
conditions now or hereafter imposed upon it by the ordinances, laws and/or
regulations of the municipality, county and/or state in which the Premises are
located, whether required of Landlord or otherwise, in the conduct of Tenant’s
business, including, without limitation, all local, state and federal laws and
regulations respecting the storage, handling and use of any hazardous waste,
infectious waste or other hazardous materials, except that Landlord shall comply
with any orders affecting structural walls and columns unless due to Tenant’s
particular business or use of the Premises.  Tenant will indemnify and save
Landlord harmless from all penalties, claims, and demands resulting from
Tenant’s failure or negligence in this respect.

 

8.                                      FURNITURE; FIXTURES; ELECTRICAL
EQUIPMENT.

 

(a)                                  Tenant shall not place a load upon the
floor of the Premises exceeding one hundred twenty five (125) pounds per square
foot without Landlord’s prior written consent.  Business machines, mechanical
equipment and materials belonging to Tenant which cause vibration, noise, cold,
heat or fumes that may be transmitted to the Building or to any other leased
space therein to such a degree as to be objectionable to Landlord or to any
other tenant in the Building shall be placed, maintained, isolated, stored
and/or vented by Tenant at its sole expense so as to absorb and prevent such
vibration, noise, cold, heat or fumes.  Tenant shall not keep within or about
the Premises any dangerous, inflammable, toxic or explosive material;
notwithstanding the foregoing, however, Tenant may keep within or about the
Premises, dangerous, inflammable, toxic or explosive materials listed on
Exhibit G attached hereto used in the ordinary course of its business, provided
such materials are used, stored, and disposed of in accordance with all
applicable laws pertaining thereto.  Tenant shall indemnify Landlord and hold it
harmless against any and all damage, injury, or claims resulting from the moving
of Tenant’s equipment, furnishings and/or materials into or out of the Premises
or from the storage or operation of the same.  Any and all damage or injury to
the Premises, the Building, or

 

3

--------------------------------------------------------------------------------


 

the Property caused by such moving, storage or operation shall be repaired by
Tenant at Tenant’s sole cost.

 

(b)                                 Tenant shall not install any equipment
whatsoever which will or may necessitate any changes, replacements or additions
to the water system, plumbing system, heating system, air conditioning system or
the electrical system of the Premises without the prior written consent of
Landlord.  Tenant shall, at its sole cost and expense, pay all charges for
electricity used by the Tenant during the term of this Lease, including that
used for interior lighting and the operation of the heating and air conditioning
system in the Premises.  All equipment and fixtures hereafter installed and paid
for by Tenant in the Premises shall be new and, subject to the provisions of
Article 16(d) herein, shall remain the property of Tenant and shall be removable
by Tenant at the expiration or earlier termination of the term of this Lease,
provided that (i) Tenant shall not at such a time be in default under this
Lease, and (ii) in the event of the removal of any or all of such equipment and
fixtures, Tenant shall promptly restore the damage done to the Premises by the
installation and/or removal thereof.  Should Tenant fail to so remove Tenant’s
trade fixtures and/or to so restore the Premises, Landlord may do so,
collecting, at Landlord’s option, the cost and expenses thereof, as Additional
Rent, upon demand.  Any such equipment and fixtures which are not removed and
those which, by the terms of this Lease are not removable by Tenant at or prior
to any termination of this Lease, including, but not limited to, a termination
by Landlord pursuant to this Lease, shall, unless Landlord gives Tenant notice
to remove any or all of such trade fixtures, be and become the property of
Landlord (without any obligation by Landlord to pay compensation for such
equipment and fixtures).  If Landlord gives Tenant such notice to remove any or
all of such equipment and fixtures, Tenant shall promptly remove such of the
trade fixtures as may be specified by Landlord in such notice.  Notwithstanding
anything herein contained to the contrary, or any decision of any court to the
contrary, the terms “equipment” and “fixtures” shall not include any air
conditioning equipment, heating, lighting, electrical and plumbing equipment
installed by Tenant in the Premises, nor any wiring or other apparatus related
thereto, or any items either installed by or paid for by Landlord.

 

(c)                                  Landlord represents that, to the best of
Landlord’s knowledge, the Premises and the Building are in compliance with all
environmental laws in existence on the Lease Date, and that no hazardous
materials are located within the Premises.  No hazardous materials shall be
stored or used in the Premises except substances customarily used in business
offices, as required for the operation of Tenant’s business, as permitted under
this Lease, and any such hazardous materials shall be in amounts reasonably
required for the operation of Tenant’s Business and shall be stored and handled
in strict compliance with applicable laws.

 

(d)                                 Landlord shall defend, indemnify, and hold
Tenant harmless against and from any and all injuries, costs, expenses,
liabilities, losses, damages, injunctions, suits, actions, fines, penalties, and
demands of any kind or nature (including reasonable attorney fees) occasioned by
or arising out of or relating to any environmental pollution, damage, condition
or problem arising from the presence of any hazardous substances, asbestos or
other toxic waste as defined in any federal, state, or municipal laws, rules,
regulations, or ordinances in or about the Premises or the Building or the
Property in violation of law caused by the acts, omissions or negligence of
Landlord, its agents, or employees and not caused by Tenant’s acts, omissions or
use of the Premises.

 

(e)                                  Tenant shall defend, indemnify, and hold
Landlord harmless against and from any and all injuries, costs, expenses,
liabilities, losses, damages, injunctions, suits, actions, fines, penalties, and
demands of any kind or nature (including reasonable attorney fees) occasioned by
or arising out of or relating to any environmental pollution, damage, condition
or problem arising from the presence of any hazardous substances, asbestos or
other toxic waste as defined in any federal, state, or municipal laws, rules,
regulations, or ordinances in or about the Premises or the Building or the
Property in violation of law caused by the acts, omissions or negligence of
Tenant, its agents, employees, subtenants or licensees and not caused by
Landlord’s acts, omissions or use of the Premises.

 

(f)                                    Tenant represents that the list attached
hereto as Exhibit G is a complete and accurate list of chemicals and hazardous
materials, including estimated maximum quantities of each such material, which
may be used and stored in or about the Premises.  The amounts of chemicals and
hazardous materials will be limited to quantities necessary for the Tenant’s
day-to-day operations.  Landlord is relying on the list in Exhibit G in not
requiring that Tenant obtain Gradual Pollution and/or Contamination Liability
Insurance. Tenant will, within two (2) business days after written request by
the Landlord, provide the Landlord with an updated list of chemicals and a
certification of all hazardous materials (including the quantities of all such
chemicals and materials) located within the Premises. If Tenant’s operations
change and additional materials or chemicals and/or quantities significantly
larger than those stipulated in Exhibit G are required for Tenant’s operation,
Tenant shall notify Landlord in writing not less than five (5) business days
prior to bringing any such materials or chemicals to the Premises, and Landlord
shall have the right to require Tenant to obtain and maintain Gradual Pollution
and/or Contamination Liability Insurance if, in Landlord’s reasonable opinion,
such change in the nature or quantity of materials being stored materially
increases the risk of contamination.

 

(g)                                 No later than thirty (30) days after the
expiration or earlier termination of the Lease, Landlord may engage its
environmental consultant, Environmental Management Group, or another
environmental consultant satisfactory to Landlord to perform a Phase I
environmental assessment of the Premises and any surrounding areas of the
Property designated by Landlord or the Environmental Consultant.  The cost of
the above described Phase I assessments shall be paid by Landlord unless the
assessment indicates that Tenant did not comply with the provisions of this
Article and/or applicable Legal Requirements governing Tenant’s use, storage,
and disposal of chemicals and hazardous materials in which event Tenant shall
reimburse Landlord as additional rent for the cost of the assessment and any
required remediation to levels consistence with the use of the Premises.

 

(h)                                 Landlord shall have the right, on one
(1) occasion during each Lease Year to have Landlord’s environmental consultant
inspect the Tenant’s records and procedures regarding the Tenant’s storage, use,
and disposal of chemicals and hazardous materials within the Premises.  In the
event that the Landlord’s environmental consultant finds that the Tenant is not
in compliance with the provisions of this Article and/or any applicable Legal
Requirement regarding the storage, use, or disposal of chemicals or hazardous
materials, and Tenant fails to commence a cure or diligently prosecute said cure
within twenty (20) days after written notice thereof, such non compliance shall
constitute a non-monetary default under this Lease, and shall entitle Landlord
to pursue any remedies available under this Lease, and/or at law or in equity,
and/or otherwise available under applicable statutes related to hazardous
substances or materials.

 

4

--------------------------------------------------------------------------------


 

9.                                      ALTERATIONS.

 

(a)                                  Except for the initial alterations and
improvements to be made by Tenant prior to opening for business at the Premises,
as described on Exhibit C (the “Initial Alterations”), Tenant shall make no
alterations, installations, improvements, additions, or changes, structural or
otherwise, to any part of the Premises, either exterior or interior, without
Landlord’s written consent; provided, however, that no consent shall be required
for items of decoration, repainting, wallpapering, minor repairs, and
non-structural changes, (i) which do not add to, delete from, or modify in any
way, any mechanical, electrical, sprinkler, plumbing, or fire protection system
or other structural component of the Building, (ii) the cost of which does not
exceed Ten Thousand and No/100 Dollars ($10,000.00), or (iii) and do not require
a permit.  Tenant’s request for Landlord’s consent to any subsequent alterations
or changes to the Premises (“Subsequent Alterations”) requiring Landlord’s
consent shall be accompanied by plans stating in detail, precisely what is to be
done.  The Initial Alterations and any Subsequent Alterations (collectively,
“Alterations”) shall be at Tenant’s sole cost and expense.  Tenant shall comply
with the building codes, regulations and laws, now or hereafter, to be made or
enforced in the municipality, county and/or state, which pertain to such
Alterations.  Except to the extent expressly provided to the contrary in this
Lease, the Alterations (except only moveable office furniture and fixtures)
shall become and remain a part of the Premises and shall, at Landlord’s option,
become Landlord’s property upon the termination of Tenant’s occupancy of said
Premises; provided, however, that if Landlord gives written notice to Tenant at
the expiration or other termination of this Lease to such effect, it may require
Tenant to restore said Premises, at Tenant’s sole cost and expense, to the
condition in which the Premises are required to be on the later of (i) the Rent
Commencement Date, or (ii) the date Tenant opens for business, or (iii) the
completion of all work of Landlord and Tenant contemplated to be performed in
the Premises pursuant to the provisions of this Lease.  Tenant shall save
Landlord harmless from and against all expenses, liens, claims or damages to
either property or person which may or might arise by reason of the making of
any such additions, improvements, alterations and/or installations.  Landlord
reserves the right to change, increase or reduce, from time to time, the number,
composition, dimensions or location of any parking areas, signs, the Building
name, service areas, walkways, roadways or other common areas or make
alterations or additions to the Building, in its sole discretion, so long as
such change does not materially adversely affect Tenant’s use and occupancy of
the Premises.  Landlord’s approval of Tenant’s plans and specifications under
this Article 9 or any other provisions of this Lease is solely for the purpose
of ascertaining whether Tenant’s proposed Alterations will have an adverse
impact on the structural components or Common Facilities of the Building and to
insure the aesthetic and architectural harmony of the Tenant’s proposed
Alterations with the remainder of the Building.  No approval of plans by
Landlord shall be deemed to be a representation or warranty by Landlord that
such plans or the work provided for therein will comply with applicable codes,
laws or regulations or be in conformance with any insurance or other
requirements which affect the Premises or the Building, and Tenant shall have
the sole responsibility of complying with all such requirements notwithstanding
Landlord’s approval of Tenant’s plans.

 

(b)                                 NOTICE IS HEREBY GIVEN THAT LANDLORD SHALL
NOT BE LIABLE FOR ANY LABOR OR MATERIALS FURNISHED OR TO BE FURNISHED TO TENANT
UPON CREDIT, AND THAT NO MECHANICS’ OR OTHER LIEN FOR ANY SUCH LABOR OR
MATERIALS SHALL ATTACH TO OR AFFECT THE ESTATE OR INTEREST OF LANDLORD IN AND TO
THE PREMISES OR THE BUILDING.  WHENEVER AND AS OFTEN AS ANY LIEN ARISING OUT OF
OR IN CONNECTION WITH ANY WORK PERFORMED, MATERIALS FURNISHED OR OBLIGATIONS
INCURRED BY OR ON BEHALF OF TENANT SHALL HAVE BEEN FILED AGAINST THE PREMISES OR
THE BUILDING, OR IF ANY CONDITIONAL BILL OF SALE SHALL HAVE BEEN FILED FOR OR
AFFECTING ANY MATERIALS, MACHINERY OR FIXTURES USED IN THE CONSTRUCTION, REPAIR
OR OPERATION THEREOF, OR ANNEXED THERETO BY TENANT, TENANT SHALL FORTHWITH TAKE
SUCH ACTION BY BONDING, DEPOSIT OR PAYMENT AS WILL REMOVE OR SATISFY THE LIEN OR
CONDITIONAL BILL OF SALE WITHIN TEN (10) DAYS OF LANDLORD’S WRITTEN REQUEST
THEREFOR.

 

10.                               DAMAGE.  If the Premises are damaged by fire
or other cause covered by Landlord’s policy of fire insurance with extended
coverage or other property damage insurance carried by Landlord, all damage to
the structural portions of the building required to be maintained by Landlord
pursuant to this Lease shall be repaired by and at the expense of

 

5

--------------------------------------------------------------------------------


 

Landlord and the rent until such repairs shall have been made shall abate
pro-rata according to the part of the Premises which is unusable by Tenant. 
However, if such damage was caused by the negligence of Tenant, its employees,
agents, contractors, visitors or licensees, then all rentals shall be payable by
Tenant during such period.  Due allowance shall be made for reasonable delay
which may arise by reason of adjustment of fire insurance on the part of
Landlord and/or Tenant, and for delay on account of “labor troubles” or any
other cause beyond Landlord’s control.  If, however, the Premises are rendered
wholly untenantable by fire or other cause, or Landlord shall decide not to
rebuild the same, Landlord may, at its option, cancel and terminate this Lease
by giving Tenant, within sixty (60) days from the date of such damage, notice in
writing of its intention to cancel this Lease, whereupon the term of this Lease
shall cease and terminate upon the third day after such notice is given, and
Tenant shall vacate the Premises and surrender the same to Landlord, but in none
of the certain contingencies in this Article 10 mentioned shall there be any
liability on the part of Landlord to Tenant covering or in respect of any period
during which the occupation of said Premises by Tenant may not be possible
because of the matters hereinabove stated.  Without limiting the foregoing,
Landlord shall not be responsible for consequential damages, lost profits or any
damage to Tenant’s personal property.  If Landlord does not elect to terminate
this Lease as provided above, Landlord shall proceed in a commercially
reasonable manner to repair the portions of the Premises which Landlord is
required to restore in accordance with this Article 10 and, upon the completion
of such repairs, Tenant shall use diligent and commercially reasonable efforts
to repair the portions of the Premises which are the responsibility of Tenant to
insure under this Lease.

 

11.                               CONDEMNATION.  If the Premises or any part
thereof shall be taken by any governmental or quasi-governmental authority
pursuant to the power of eminent domain, or by deed in lieu thereof, Tenant
agrees to make no claim for compensation in the proceedings, and hereby assigns
to Landlord any rights which Tenant may have to any portion of any award made as
a result of such taking, and this Lease shall terminate as to the portion of the
Premises taken by the condemning authority and rental shall be adjusted to such
date.  The foregoing notwithstanding, Tenant shall be entitled to claim, prove
and receive in the condemnation proceedings such awards as may be allowed for
relocation expenses and for fixtures and other equipment installed by it which
shall not, under the terms of this Lease, be or become the property of Landlord
at the termination hereof, but only if such awards shall be made by the
condemnation court in addition to and stated separately from the award made by
it for the land and the Building or part thereof so taken.  If the nature,
location or extent of any proposed condemnation affecting the Building is such
that Landlord elects in good faith to demolish the Building, then Landlord may
terminate this Lease by giving at least sixty (60) days written notice of
termination to Tenant at any time after such condemnation and this Lease shall
terminate on the date specified in such notice.

 

12.                               USE OF PREMISES.  The Premises shall be used
and occupied by Tenant solely for the purpose of general office use, receiving,
storing, light assembly and selling (other than retail) products, materials and
merchandise made and/or distributed by Tenant and for no other purpose
whatsoever.  The Premises shall not be used for any illegal purpose or in
violation of any valid regulation of any governmental body, or in any manner to
(i) create any nuisance or trespass; (ii) annoy or embarrass Landlord or any
other tenant of the Property; (iii) vitiate any insurance; (iv) emit odors or
noise; or (v) alter the classification or increase the rate of insurance on the
Property.  Tenant shall open for business in the Premises on or before the Rent
Commencement Date, and shall thereafter continuously, actively and diligently
operate its said business on the whole of the Premises.

 

13.                               REPAIRS BY TENANT.  Tenant shall be
responsible for repairing, maintaining and cleaning the Premises and the
fixtures therein, keeping same in good order and condition during the term of
this Lease at its sole cost and expense, and will, at the expiration or other
termination of the term hereof, surrender and deliver up the same and all keys,
locks and other fixtures connected therewith (except only office furniture and
business equipment) in safe, clean, sanitary, and non-hazardous condition, and
otherwise in good order and condition, as the same were required to be in on the
date Tenant occupied the Premises for the conduct of Tenant’s business, ordinary
wear and tear excepted.

 

14.                               REPAIRS BY LANDLORD.  Landlord shall have no
duty to Tenant to make any repairs or improvements to the interior of the
Premises except structural repairs necessary for safety and tenantability, and
then only if not brought about by any act or neglect of Tenant, its agents,
employees or invitees.  Landlord shall not be liable for any damage caused to
the person or property of Tenant, its agents, employees or invitees, due to the
Property or the Building or any part or appurtenances thereof being improperly
constructed or being or becoming out of repair, or arising from the leaking of
water or sewer, or from electricity, or from any other cause whatsoever.  Tenant
agrees to report within two (2) business days in writing to Landlord any
defective condition in or about the Premises known to Tenant which Landlord is
required to repair, and a failure to so report shall make Tenant liable to
Landlord for any expense, damage or liability resulting from such defects. 
Landlord shall not be liable for failure to furnish or for suspension or delay
in furnishing such services due to breakdown, maintenance, or repair work,
strike, riot, civil commotion, governmental action or any other cause beyond the
reasonable control of Landlord, or for interruptions of service for reasonable
periods in connection with construction work being performed in the Building. 
Landlord hereby reserves the exclusive right at any time and from time to time
to install, use, repair, inspect and replace pipes, duct conduits and wires
leading through or located adjacent to the Premises and serving other parts of
the Building in locations which do not materially interfere with Tenant’s use
thereof.  Landlord’s right hereunder may be exercised by Landlord’s designees. 
Tenant acknowledges and agrees that, from time to time, it will be necessary for
Landlord to temporarily interrupt the electrical or other utility service to the
Premises in order to perform maintenance and repair service on the utility
systems serving the Property, or in connection with supplying such utility
service to new or existing tenants of the Property.  Landlord will give Tenant
reasonable advance notice of any such interruptions in service (except any
interruptions due to emergencies) and will use commercially reasonable efforts
to minimize the interruption of Tenant’s business as a result of such
interruptions.

 

15.                               ROOF RIGHTS.  Except as otherwise provided in
this Lease, Landlord shall have the exclusive right to use all or any portion of
the roof of the Building for any purposes.

 

6

--------------------------------------------------------------------------------


 

16.                               LANDLORD’S REMEDIES UPON DEFAULT.  Tenant
shall be in default under this Lease if Tenant (i) fails to pay any installment
of Base Rent, Additional Rent or other charges or money obligation to be paid by
Tenant hereunder within five (5) days after the same shall become due (all of
which monetary obligations of Tenant shall bear interest at the highest rate
allowable by law, not to exceed 18% per annum from the date due until paid); or
(ii) defaults in the performance of any of the covenants, terms or provisions of
this Lease (other than the payment, when due, of any of Tenant’s monetary
obligations hereunder) or any of the Rules and Regulations now or hereafter
established by Landlord to govern the operation of this Building and fails to
cure such default within twenty (20) days after written notice thereof from
Landlord; or (iii) abandons the Premises or fails to keep the Premises
continuously and uninterruptedly open for business; or (iv) files a voluntary
petition in bankruptcy, or any similar petition seeking relief under any present
or future federal, or other bankruptcy or insolvency statute or law; or if a
proceeding under any present or future federal, state or other bankruptcy or
insolvency statute or law shall be filed against Tenant or any asset of Tenant,
and such proceeding shall not have been dismissed or vacated within thirty (30)
days of the date of such filing; or (v) makes an assignment for the benefit of
its creditors.  Upon the occurrence of any of the above events, Landlord, at its
option, may pursue any one or more of the following remedies without any notice
or demand whatsoever:

 

(a)                                  Landlord, at its option, may at once, or at
any time thereafter, terminate this Lease by written notice to Tenant, whereupon
this Lease shall end.  Upon such termination by Landlord, Tenant will at once
surrender possession of the Premises to Landlord and remove all of Tenants’
effects therefrom, and, subject to legal process, Landlord may forthwith
re-enter the Premises and repossess itself thereof, and remove all persons and
effects therefrom, using such force as may be necessary, without being guilty of
trespass, forcible entry, detainer or other tort.

 

(b)                                 Landlord may, without terminating this Lease
but subject to legal process, enter upon and take possession of the Premises and
expel or remove Tenant and any other person who may be occupying the Premises or
any part thereof, without being liable for prosecution or any claim for damages
therefor, and, if Landlord so elects, make such alterations and repairs as, in
Landlord’s judgement, may be necessary to relet the Premises, and relet the
Premises or any part thereof for such rent and for such period of time and
subject to such terms and conditions as Landlord may deem advisable and receive
the rent therefor.  Upon each such reletting, the rent received by Landlord in
respect of such reletting shall be applied first to the payment of any
indebtedness other than rent due hereunder from Tenant to Landlord, including
interest thereon; second, to the payment of any loss and expenses of such
reletting, including brokerage fees, attorneys’ fees and the cost of such
alterations and repair; third, to the payment of rent due and unpaid hereunder,
together with interest thereon as herein provided; and the residue, if any,
shall be held by Landlord and applied in payment of future rent as the same may
become due and payable hereunder.  Tenant agrees to pay to Landlord, on demand,
any deficiency that may arise by reason of such reletting.  Notwithstanding any
such reletting without termination, Landlord may at any time thereafter elect to
terminate this Lease for such prior default.

 

(c)                                  In the event Landlord shall re-enter the
Premises and/or terminate this Lease in accordance with the provisions of this
Article 16, Landlord may, in addition to any other remedy it may have, recover
from Tenant all damages and expenses Landlord may suffer or incur by reason of
Tenant’s default hereunder, including without limitation, the cost of recovering
the Premises and reasonable attorney fees.  Tenant agrees that actual damages to
Landlord resulting from Landlord’s exercise of the remedies set forth in
Paragraphs (a) or (b) above, will be difficult to ascertain, and therefore,
after a default of Tenant hereunder, Tenant shall also pay to Landlord
“Liquidated Damages” for the failure of Tenant to observe and perform the
covenants of this Lease, which at the election of Landlord, shall be either:
(A) (x) the sum of (i) the minimum monthly rent, plus (ii) the Additional Rent
payable hereunder for the month immediately preceding such failure to operate,
re-entry or termination, less (z) the net amount, if any, of the rents collected
on account of the lease or leases of the Premises for each month of the period
which would otherwise have constituted the balance of the term of this Lease,
all of which sums shall become due and payable by Tenant to Landlord upon the
first day of each calendar month during the otherwise unexpired portion of the
term hereof; or (B) the whole of said Liquidated Damages calculated under Clause
(A) multiplied by the number of months then remaining in the lease term,
discounted to present value at a rate of six percent (6%) per annum as of the
date of termination or re-entry by Landlord; provided, however, that in the
event Landlord shall relet the Premises and the rent received by Landlord in
respect of such reletting together with the discounted Liquidated Damages paid
by Tenant, less the costs and expenses incurred by Landlord in such reletting,
shall exceed the rent reserved hereunder for that period which would otherwise
have constituted the remainder of the term hereof, then Landlord shall, upon the
expiration of the period which would have constituted the term of this Lease,
refund to Tenant the lesser of the amount of such excess or the discounted
Liquidated Damages theretofore paid by Tenant.

 

(d)                                 If the rent agreed to be paid, including all
other sums of money which under the provisions hereto are declared to be rent,
shall be in arrears in whole or in part for five (5) or more days, Landlord may
at its option (if such arrearage remains unpaid after ten (10) days written
notice to Tenant) declare the tenancy hereunder converted into a tenancy from
month to month, and upon giving written notice to Tenant of the exercise of such
option, Landlord shall forthwith be entitled to all provisions of law relating
to the summary eviction of monthly tenants in default in rent.  In addition to
all other remedies provided for in this Article 16, in order to secure Tenant’s
obligations under this Lease, Landlord shall have a security interest in all
tangible personal property of Tenant on or about the Premises to the extent of
all monies owed by Tenant to Landlord, including but not limited to, inventory,
furniture, trade fixtures, equipment, etc., and all such property shall, at
Landlord’s option, become the property of Landlord in the event Tenant fails to
cure a default under this Lease within any period for notice and cure provided
for herein.  Tenant agrees, upon the request of Landlord, to execute any and all
documents which Landlord deems necessary or desirable in order to perfect such
security interest, including, but not limited to, a U.C.C.-1 financing statement
and a security agreement and to pay all costs, taxes or fees incurred in
recording or filing any such documents.

 

(e)                                  Anything in this Lease to the contrary
notwithstanding, in order to cover the extra expense involved in handling
delinquent payments, Tenant shall pay a “late charge” in an amount equal to the
greater of (i) 5% of any delinquent payment, or (ii) $250.00, when any
installment of Base Rent (or any other amount as may be considered

 

7

--------------------------------------------------------------------------------


 

Additional Rent under this Lease) is paid more than five (5) days after the due
date thereof.  It is hereby understood that this charge is for extra expenses
incurred by the Landlord in processing the delinquency.

 

(f)                                    Tenant hereby appoints as its agent to
receive service of all dispossessory or other proceedings and notices thereunder
and under this Lease the person apparently in charge of the Premises at the
time, and if no person then appears to be in charge of the Premises, then such
service or notice may be made by attaching the same to the main entrance of the
Premises, provided that, in such later event, a copy of any such proceedings or
notice shall also be mailed to Tenant in the manner set forth in Article 33
hereof.

 

(g)                                 Tenant shall be considered in “Habitual
Default” of this Lease upon (i) Tenant’s failure, on two (2) or more occasions
during any Lease Year, to pay, when due, any installment of Base Rent,
Additional Rent, or any other sum required by the terms of this Lease, or
(ii) Tenant’s repeated violation of, or failure to comply with, any term,
covenant or condition of this Lease after written notice of such violation or
failure to comply has been given by Landlord to Tenant.  Upon the occurrence of
an event of Habitual Default on the part of Tenant, Tenant shall immediately be
deemed to have released any and all options or rights granted, or to be granted,
to Tenant under the terms of this Lease (including, without limitation, rights
of renewal, rights to terminate, or rights of first refusal), and Landlord may,
in addition to its other remedies under this Lease, by notice to Tenant,
increase the security deposit required hereunder to an amount equal to six
(6) months Base Rent (or, at Landlord’s option, a lesser period) such amount to
be due and payable within ten (10) days after the date of such notice.

 

(h)                                 Pursuit of any of the foregoing remedies
shall not preclude Landlord from pursuing any other remedies therein or at law
or in equity provided, nor shall pursuit of any remedy by Landlord constitute a
forfeiture or waiver of any rent due to Landlord hereunder or of any damages
accruing to Landlord by reason of Tenant’s violation of any of the covenants and
provisions of this Lease.  Except for compulsory counterclaims, Tenant hereby
waives any right to assert or maintain any counterclaims against Landlord in any
action brought by Landlord to obtain possession of the Premises.  No act of
Landlord (including, without limitation, acts of maintenance, efforts to relet
the Premises, or any other actions taken by Landlord or its agents to protect
Landlord’s interests under this Lease) other than a written notice of
termination, shall terminate this Lease.  The acceptance of keys to the Premises
by Landlord, its agents, employees, contractors or other persons on Landlord’s
behalf shall not be deemed or constitute to effect a termination of this Lease
unless such early termination is evidenced by a written instrument signed by
Landlord.  The receipt or acceptance of payments of Minimum Rent or Additional
Rent by Landlord, its agents, employees, contractors or other persons on
Landlord’s behalf after Landlord has elected to terminate this Lease or reenter
as provided in this Article 16 shall not be deemed or constitute to effect a
cure by Tenant of any default, but shall be deemed to be payment on account with
respect to Tenant’s underlying obligations, and Landlord may accept such check
without prejudice to any other rights or remedies which it may have against the
Tenant.

 

(i)                                     Mitigation of damages.  If, after a
default by Tenant, Landlord terminates this Lease or Tenant’s right to
possession of the Premises, Landlord will mitigate its damages in accordance
with this Article, and Landlord’s obligation to mitigate damages shall be
satisfied in full if Landlord undertakes to seek another tenant for the Premises
(a “Substitute Tenant”) in accordance with the following criteria:

 

(1)                                  Landlord shall have no obligation to
solicit or entertain negotiations with any other prospective tenants for the
Premises until Landlord obtains full and complete possession of the Premises
including, without limitation, the final and unappealable legal right to re-let
the Premises free of any claim of Tenant.

 

(2)                                  Landlord shall not be obligated to offer
the Premises to a prospective tenant when other premises in the Building
suitable for that prospective tenant’s use are (or soon will be) available.

 

(3)                                  Landlord shall not be obligated to lease
the Premises to a Substitute Tenant for a rental less than the current fair
market rental then prevailing for similar office uses in comparable office
buildings in the same market area as the Building, nor shall Landlord be
obligated to enter into a new lease under other terms and conditions which are
unacceptable to Landlord under Landlord’s then current leasing policies for
comparable space in the Building.

 

(4)                                  Landlord shall not be obligated to enter
into a lease with any proposed tenant whose use would (i) violate any
restriction, covenant or requirement contained in the lease of another tenant of
the Building, (iii) adversely affect the reputation of the Building, or (iv) be
incompatible with the operation of the Building as a first class office
building.

 

(5)                                  Landlord shall not be obligated to enter
into a lease with any proposed Substitute Tenant which does not have, in
Landlord’s reasonable opinion, sufficient financial resources or operating
experience to operate the Premises in a first class manner.

 

(6)                                  Landlord shall not be required to expend
any amount of money to alter, remodel or otherwise make the Premises suitable
for use by a proposed Substitute Tenant unless (i) Tenant pays any such sum to
Landlord in advance of Landlord’s execution of a Substitute Lease with such
tenant (which payment shall not be in lieu of any damages or other sums to which
Landlord may be entitled as a result of Tenant’s default under this Lease), or
(ii) Landlord, in Landlord’s sole discretion, determines that any such
expenditure is financially justified in connection with entering into any such
Substitute Lease.

 

Upon compliance with the above criteria respecting the re-leasing of the
Premises after a default by Tenant, Landlord shall be deemed to have fully
satisfied Landlord’s obligation to mitigate damages under this

 

8

--------------------------------------------------------------------------------


 

Lease and under any law or judicial ruling in effect on the date of this Lease
or at the time of Tenant’s default, and Tenant waives and releases, to the
fullest extent legally permissible, any right to assert in any action by
Landlord to enforce the terms of this Lease, any defense, counter claim or
rights of setoff or recoupment respecting the mitigation of damages by Landlord,
unless and to the extent Landlord maliciously or in bad faith fails to act in
accordance with the requirements of this Article 16. Tenant’s right to seek
damages from Landlord as a result of a default by Landlord under this Lease
shall be conditioned on Tenant taking all actions reasonably required, under the
circumstances, to minimize any loss or damage to Tenant’s property or business,
or to any of Tenant’s officers, employees, agents, invitees or other third
parties which may be caused by any such default of Landlord.

 

17.                               INSURANCE.

 

(a)                                  Tenant agrees to indemnify and save
Landlord and Landlord’s Managing Agent harmless from any and all liabilities,
damages, causes of action, suits, claims, judgements, costs and expenses of any
kind (including reasonable attorneys’ fees) (collectively, “Damages”):
(i) relating to or arising from or in connection with the possession, use,
occupancy, management, repair, maintenance or control of the Premises, or any
portion thereof; (ii) arising from or in connection with any act or omission of
Tenant or Tenant’s agents, employees or invitees; or (iii) resulting from any
default, violation or injury to person or property or loss of life sustained in
or about the Premises, other than Damages directly or indirectly caused by the
gross negligence or willful misconduct of Landlord or Landlord’s Managing Agent,
and their respective agents and employees.  To assure such indemnity, Tenant
shall carry and keep in full force and effect at all times during the term of
this Lease for the protection of Landlord and Landlord’s Managing Agent and
Tenant herein, public liability and property damage insurance with combined
single limits of not less than One Million Dollars ($1,000,000.00) per
occurrence; with not less than a Two Million Dollar ($2,000,000.00) aggregate
per location.  If any act or omission of Tenant in violation of the provisions
of this Lease alters the classification or increase the rate of insurance on the
Building or the Property then Landlord’s costs and expenses incurred with
respect to curing any such default of Tenant, and any costs and expenses
incurred by Landlord (including, without limitation, attorney fees) as a direct
or indirect result of any default of Tenant (whether or not cured by Tenant)
shall, upon demand, be paid for by Tenant as Additional Rent.

 

(b)                                 Tenant shall be and remain liable for the
maintenance, repair and replacement of all plate glass in the Premises with
glass of like kind and quality.  If requested by Landlord, Tenant shall keep the
same insured under a policy of plate glass insurance.

 

(c)                                  Tenant shall obtain and at all times during
the term hereof maintain, at its sole cost and expense, policies of insurance
covering the Premises and any permanent alterations to the Premises made by
Tenant or Landlord in accordance with this Lease (excluding only structural
improvements and components required to be insured and maintained by Landlord)
including, without limitation, decorative finishes, equipment, lighting or
fixtures unique to Tenant’s use of the Premises and any trade fixtures or other
fixtures or property (including improvements which may not be removed by Tenant
under the terms of this Lease), and all of Tenant’s fixtures, equipment and
inventory installed and/or located in the Premises, in an amount of not less
than the full replacement cost of said items, with the classification “Fire and
Extended Coverage” together with insurance against vandalism, malicious
mischief, and sprinkler leakage or other sprinkler damage, boiler and pressure
vessel insurance, and any proceeds of such insurance so long as this Lease shall
remain in effect, shall be used only to repair or replace the items so insured.

 

(d)                                 Said public liability and property damage
insurance policies and any other insurance policies carried by Tenant with
respect to the Premises shall:  (i) be issued in form acceptable to Landlord by
good and solvent insurance companies, qualified to do business in the state in
which the Premises is located and reasonably satisfactory to Landlord; (ii) be
endorsed to name Landlord, Landlord’s Managing Agent, Tenant and any other
parties in interest from time to time designated in writing by notice from
Landlord to Tenant as Additional Insureds; (iii) be written as primary policy
coverage and not contributing either to or in excess of any coverage which
Landlord may carry; (iv) provide for thirty (30) days prior written notice to
Landlord of any cancellation or other expiration of such policy or any defaults
or material changes thereunder; and (v) contain an express waiver of any right
of subrogation by the insurance company against Landlord and Landlord’s Managing
Agent.  Such insurance policies shall be obtained from an approved insurance
company and Tenant shall deliver a copy of said policy or an original
Certificate of Insurance to Landlord, before Tenant takes occupancy of the
Premises, showing the same to be in full force and effect.  Neither the issuance
of any insurance policy required hereunder, nor the minimum limits specified
herein with respect to Tenant’s insurance coverage shall be deemed to limit or
restrict in any way Tenant’s liability arising under or out of this Lease.

 

(e)                                  In addition to the indemnity and insurance
provision stipulated in this Article 17, the Tenant shall also obtain and at all
times during the term of this Lease maintain the following additional insurance
of the type marked below with an “X:”

 

o                                    Gradual Pollution and/or Contamination
Liability

 

o                                    Umbrella Liability in Limits of Not Less
Than Two Million Dollars ($2,000,000.00).

 

18.                               PROPERTY AT TENANT’S RISK.  It is understood
and agreed that all personal property in the Premises, of whatever nature,
whether owned by Tenant or any other person, shall be and remain at Tenant’s
sole risk and Landlord shall not assume any liability or be liable for any
damage to or loss of such personal property, arising from the bursting,
overflowing, or leaking of the roof or of water or sewer pipes, or from heating
or plumbing fixtures or from the handling of electric wires or fixtures or from
any other cause whatsoever.  In addition to all other remedies provided for in
this Lease, to secure the payment of all Minimum Rent, Additional Rent or any
other monies owed by Tenant to Landlord, Landlord shall have, at Landlord’s
option and upon notice thereof to Tenant, a security interest in all tangible
personal property of Tenant on or about the Premises, including, but not limited
to, inventory, furniture, trade fixtures, equipment, etc., and this Lease is
intended to be and shall be a security agreement, as defined in the Uniform

 

9

--------------------------------------------------------------------------------


 

Commercial Code.  Tenant hereby authorizes Landlord, by and through its
attorney, officers or other agent designated by Landlord, to execute and/or
record a UCC-1 on Tenant’s behalf to perfect any security interest created under
this Article, and Tenant shall reimburse Landlord for all fees or other costs
incurred in connection with recording a UCC-1.  Tenant agrees, upon the request
of Landlord, if required by applicable law, to execute any and all documents
which Landlord deems necessary or desirable in order to perfect such security
interest, including, but not limited to, a UCC-1 financing statement (a
“UCC-1”).

 

19.                               ASSIGNMENT; SUBLETTING.

 

(a)                                  Neither Tenant, nor any of its permitted
successors or assigns, shall transfer, assign, mortgage, encumber, or, by
operation of law or otherwise, pledge, hypothecate, or assign all or any of its
interest in this Lease, or sublet or permit the Premises, or any part thereof,
to be used by others, including, but not by way of limitation, licensees of
Tenant, without the prior written consent of Landlord, in each instance, which
consent Landlord may withhold in its sole and absolute discretion, for any
reason or for no reason.  Any such subletting or assignment shall be referred to
as a “Transfer,” and the person to whom Tenant’s interest is transferred shall
be referred to as a “Transferee.”

 

(b)                                 The prohibition against any Transfer without
the prior written consent of Landlord shall apply, without limitation, to the
following circumstances, each of which shall be deemed a Transfer: (i) if Tenant
or any guarantor of this Lease is a corporation (other than a corporation, the
outstanding voting stock of which is listed on a “national securities exchange,”
as defined in the Securities Exchange Act of 1934), and if shares of such
corporation are transferred by sale, assignment, bequest, inheritance, operation
of law or otherwise (including, without limitation, a transfer to or by a
receiver or trustee in federal or state bankruptcy, insolvency or other
proceeding), so as to result in or make possible a change in the present control
of such corporation; (ii) if Tenant or any guarantor of this Lease is a
partnership, any change in control or ownership of such partnership; (iii) any
transfer by sale, assignment, bequest, inheritance, operation of law or other
disposition of all or substantially all of the assets of Tenant or any guarantor
which results in or makes possible a change in the present control of the
business of Tenant or any such guarantor; (iv) any other change in ownership of
Tenant, any guarantor of this Lease or the business operated by Tenant; or
(v) any subletting or assignment which occurs by operation of law, merger,
consolidation, or reorganization or any change of Tenant’s corporate or
proprietary structure.  In no event may Tenant assign this Lease, or sublease
the Leased Premises, if Tenant is in default under this Lease.

 

(c)                                  In the event that Tenant desires to effect
a Transfer hereunder, Tenant shall give Landlord written notice (the “Transfer
Notice”) thereof.  To be effective, the Transfer Notice shall be accompanied by
Tenant’s check, payable to the order of Landlord, or Landlord’s Agent, in an
amount equal to the greater of (i) $500.00 or (ii) one percent (1%) of the Base
Rent to compensate Landlord for the cost of reviewing the proposed Transfer and
specify the proposed Transferee, and the proposed terms of the Transfer, and
contain such information about the proposed Transferee, its experience, its
financial situation, its methods of operation, and its impact on the Building,
as a prudent businessman would require in making the Transfer decision.  Tenant
specifically agrees to apprise Landlord of any adverse or negative information
in its possession concerning the proposed Transfer and the proposed Transferee. 
The Transfer Notice shall also contain a certificate by Tenant (or an officer or
general partner of Tenant if Tenant is a corporation or partnership) of all
“Transfer Consideration” (as defined below) or payable in connection with the
proposed Transfer.  Within forty-five (45) days of the receipt of the Transfer
Notice, Landlord shall, by written notice to Tenant, elect: (i) to permit the
proposed Transfer; (ii) to terminate this Lease; (iii) to sublet with the right
to further sublet from Tenant for the balance of the term of this Lease (a) all
of the Premises, or (b) only so much of the Lease Premises as Tenant proposed to
Transfer, at the same rental as Tenant is obligated to pay to Landlord
hereunder; or (iv) to deny consent to the proposed Transfer, in which event
Tenant shall continue to occupy the Lease Premises and comply with all of the
terms and conditions hereof.  In the event that Landlord fails to give Tenant
written notice of its election hereunder within the specified forty-five (45)
day period, Landlord shall be deemed to have denied its consent to the proposed
Transfer.

 

(d)                                 If this Lease is transferred, the permitted
Transferee shall assume by written instrument all of Tenant’s obligations under
the Lease and such Transferee, at least thirty (30) days prior to the effective
date of the permitted Transfer, shall deliver to Landlord the proposed sublease,
assignment and assumption agreement or other instrument evidencing the Transfer
and the Transferee’s undertaking of Tenant’s obligations under the Lease.  All
of such documents shall be subject to Landlord’s prior written approval.  In the
event of a permitted Transfer, Tenant shall continue to be liable hereunder, and
shall not be released from performance hereunder.  In addition to the Rent
reserved hereunder, Tenant shall pay to Landlord all monies, property and other
consideration of every kind whatsoever paid or payable to Tenant in
consideration of or related to such Transfer and for all property transferred to
the Transferee, as all or part of the consideration including, without
limitation, fixtures, other Leasehold Improvements, furniture, equipment and
furnishings (collectively, all of the foregoing monies, property and other
consideration shall be referred to as the “Transfer Consideration”), but
excluding bona fide consideration paid for transfer of Tenant’s Property.

 

(e)                                  Any Transfer without Landlord’s consent,
whether as a result of any act or omission of Tenant, or by operation of law or
otherwise, shall not be binding upon Landlord, and shall confer no rights upon
any third person.  Each such unpermitted Transfer shall, without notice or grace
period of any kind, constitute a default by Tenant under this Lease.  Consent by
Landlord to any one Transfer shall not constitute a waiver of the requirement
for consent to any other Transfer.  Notwithstanding anything in this Article or
any decision of any court to the contrary, it shall be deemed reasonable for
Landlord to refuse consent to a Transfer if, at the time Landlord’s consent is
requested, other premises in the Building suitable for the prospective
Transferee’s use are (or soon will be) available.  No reference in this Lease to
assignees, subtenants or licensees shall be deemed to be a consent by Landlord
to the occupancy of the Leased Premises by any such assignee, subtenant or
licensee.  If Tenant’s interest in this Lease is assigned, whether or not in
violation of the provisions of this Article, Landlord may collect rent from the
assignee.  If the Premises, or any

 

10

--------------------------------------------------------------------------------


 

part thereof, are sublet to, or occupied or used by any person or entity other
than Tenant, whether or not in violation of the Article, Landlord may collect
rent from the subtenant, user or occupant.  In either case, Landlord shall apply
the amount collected to the Basic Rent and Additional Rent payable under this
Lease, but neither any such assignment, subletting, occupancy or use, whether
with or without Landlord’s prior consent, nor any such collection or application
shall be deemed to create any privity between Landlord and any subtenant or to
be a waiver of any term, covenant or condition of this Lease or the acceptance
by Landlord of such assignee, subtenant, occupant or user as Tenant.  The
listing of any name other than that of Tenant on any door of the Premises or of
the Premises or on any directory in the Building, or otherwise, shall not
operate to vest in the person or entity so named any right or interest in this
Lease or in the Premises or be deemed to constitute, or serve as a substitute
for, any prior consent of Landlord required under this Article, and it is
understood that any such listing shall constitute a privilege extended by
Landlord which shall be revocable at Landlord’s will by notice to Tenant. 
Neither an assignment of Tenant’s interest in this Lease, nor a subletting,
occupancy or use of the Premises or any part thereof by any person or entity
other than Tenant, nor the collection of rent by Landlord from any person or
entity other than Tenant as provided in this Article, nor the collection of rent
by Landlord from any person or entity other than Tenant as provided in this
Article, nor the application of any such rent as provided in this Article shall,
in any circumstances, relieve Tenant from its obligation fully to observe and
perform the terms, covenants and conditions of this Lease on Tenant’s part to be
observed and performed.  As security for this Lease, Tenant hereby assigns to
Landlord the rent due from any subtenant of Tenant.  For any period during which
Tenant is in default hereunder, Tenant hereby authorizes each such subtenant to
pay said rent directly to Landlord upon the subtenant’s receipt of notice from
Landlord specifying same.  Landlord’s collection of such rent shall not be
construed as an acceptance of such subtenant as the tenant under this Lease. 
Each sublease is subject to the condition that if the Lease Term is terminated
as a result of Tenant’s default or if Landlord succeeds to Tenant’s interest in
the Premises by voluntary surrender or otherwise, at Landlord’s option (but
expressly without any obligation to so elect) the subtenant shall be bound to
Landlord for the balance of the term of such sublease and shall attorn to and
recognize Landlord as its landlord under the terms of such sublease.

 

20.                               SIGNS.  No sign, advertisement or notice shall
be inscribed, painted, affixed or displayed on the windows or exterior walls of
the Premises or on any public area of the Building, except the directories and
the office doors, and then only in such places, numbers, sizes, color and style
as are approved by Landlord and which conform to all applicable laws and/or
ordinances.  Any and all permitted signs shall be installed and maintained by
Landlord at Tenant’s sole expense.  During the period of six months prior to the
expiration of this Lease or any renewal thereof, Landlord shall have the right
to display on the exterior of the Premises a sign advertising the space as
available “For Rent.”

 

21.                               RULES AND REGULATIONS.  Tenant shall at all
times comply with the rules and regulations set forth on Exhibit B attached
hereto, and with any additions thereto and modifications thereof adopted from
time to time by Landlord, and each such rule or regulation shall be deemed to be
a covenant of this Lease to be performed and observed by Tenant.

 

22.                               PARKING.  Landlord grants Tenant the
non-exclusive, unassigned, right to use the parking area or areas designated by
the Landlord from time to time at a ratio of 3.3 parking spaces per 1,000 square
feet leased in the Building.  Tenant hereby agrees to comply with all traffic
and parking rules and regulations imposed by Landlord from time to time.

 

23.                               LANDLORD ACCESS.  Landlord shall have the
right to enter upon the Premises during normal business hours, except in cases
of emergency, for purposes of (i) showing the Premises to prospective tenants;
(ii) to post the Premises with “For Rent” or other offering signs, as Landlord
may deem appropriate; (iii) to exhibit the same to prospective purchasers or
mortgagees; and (iv) to inspect the Premises to see that Tenant is complying
with all its obligations hereunder, or to make required repairs; provided that
all of the foregoing shall be done in a manner so as not to materially and
adversely interfere with Tenant’s business operations.

 

24.                               SUBORDINATION.

 

(a)                                  This Lease is subject and subordinate to
the lien of any ground leases and to all mortgages, deeds of trust or deeds to
secure debt which may now or hereafter affect or encumber the Building or the
real property of which the Premises form any part, and to all renewals,
modifications, consolidations, replacements or extensions thereof.  This
Article 24 shall be self-operative and no further instrument of subordination
shall be required.  In confirmation of any such subordination, Tenant shall
execute within five (5) days after receipt, any certificate that Landlord may
reasonably so request.  No foreclosing lender nor any purchaser at foreclosure
shall be liable for any defaults (including defaults of a continuing nature) by
any prior landlord, or for the return of any security deposit; Tenant covenants
and agrees to attorn to Landlord or to any successor to Landlord’s interest in
the Premises, whether by sale, foreclosure or otherwise.

 

(b)                                 Notwithstanding the foregoing, in the event
any ground lessor, mortgagee or the holder of any deed of trust or deed to
secure debt shall elect to make the lien of this Lease prior to the lien of its
ground lease or mortgage, then, upon such party giving Tenant written notice to
such effect at any time prior to the commencement of foreclosure by filing a
notice thereof for record among the land records, this Lease shall be deemed to
be prior in lien to the lien of such ground lease or mortgage, whether dated
prior or subsequent thereto.

 

25.                               MORTGAGEE PROTECTION.  Tenant agrees to give
any Mortgagees, by the method provided for in Article 33 of this Lease, a copy
of any Notice of Default served upon Landlord, provided that prior to such
notice, Tenant has been notified, in writing, (by way of Notice of Assignment of
Rents and Leases, or otherwise) of the address of such Mortgagees and/or Trust
Deed Holders.  Tenant further agrees that if Landlord shall have failed to cure
such default within the time provided for in this Lease, then the Mortgagees
and/or Trust Deed Holders shall have an additional thirty (30) days within which
to cure such default or if such default cannot be cured within that time, then
such

 

11

--------------------------------------------------------------------------------


 

additional time as may be necessary if within such thirty (30) days, any
Mortgagee and/or Trust Deed Holder has commenced and is diligently pursuing the
remedies necessary to cure such default (including but not limited to
commencement of foreclosure proceedings, if necessary to effect such cure), in
which event this Lease shall not be terminated while such remedies are being so
diligently pursued.  Tenant agrees that in the event of the sale of the
Property, by foreclosure or deed in lieu thereof, the purchaser at such sale
shall only be responsible for the return of any security deposit paid by Tenant
to Landlord in connection with this Lease to the extent that such purchaser
actually receives such security deposit.

 

26.                               INTENTIONALLY DELETED.

 

27.                               HOLD-OVER; SURRENDER OF PREMISES.  If Tenant
shall not immediately surrender the Premises the day after the end of the term
hereby created, then Tenant shall, by virtue of this agreement, become, at
Landlord’s option, either (a) a tenant at sufferance, or (b) a tenant from
month-to-month.  In either of such events, rent shall be payable at a monthly or
daily rate, as the case may be, of one and one-half (1.5) times the Base Rent
and Additional Rental payable by Tenant immediately prior to the expiration or
termination of the term, with said tenancy to commence on the first day after
the end of the term above demised; and said tenancy shall be subject to all of
the conditions and covenants of this Lease insofar as such covenants and
conditions are applicable thereto.  Nothing contained in this Lease shall be
construed as a consent by Landlord to the occupancy or possession of the
Premises after the expiration of the term of this Lease.  If Landlord fails to
make an election under Clause (a) or (b) within ten (10) days after the
expiration or termination of the term, the hold-over tenancy shall be deemed to
be a tenancy from month-to-month.  If Tenant holds over as a month-to-month
tenant, each party hereto shall give to the other at least thirty (30) days
written notice to quit the Premises (any right to a longer notice period being
hereby expressly waived), except in the event of non-payment of rent in advance
or of the other Additional Rents provided for herein when due, or of the breach
of any other covenant by the said Tenant, in which event Tenant shall not be
entitled to any notice to quit, the usual thirty (30) days notice to quit being
expressly waived; provided, however, that in the event Tenant shall hold-over
after expiration of the term hereby created, and if Landlord shall desire to
regain possession of said Premises promptly at the expiration of the term
aforesaid, then at any time prior to the date Landlord makes (or is deemed to
have made) its election under Clause (b) of this Article 27, Landlord at its
option, may re-enter and take possession of the Premises forthwith, without
process, or by any legal action or process in force in the state in which the
Premises is located; provided, however, that if Landlord has accepted rent for
any period beyond the expiration of the term and Tenant is not then in default
under any of the provisions of this Lease, Landlord shall promptly refund to
Tenant an amount equal to any excess rental received by Landlord with respect to
any period after Landlord exercises its right to re-enter the Premises under
this Article 27.  At the expiration of or earlier termination of the term of
this Lease, Tenant shall peacefully surrender the Premises to Landlord, in
condition required under Article 9(a) of this Lease, ordinary wear and tear
excepted to the extent the Premises is not required to be repaired and/or
maintained by Tenant.  Tenant shall surrender all keys for the Premises to
Landlord and shall notify Landlord in writing of all combinations of locks,
safes, and vaults, if any in the Premises.  If the Premises are not surrendered
as and when aforesaid, Tenant shall indemnify and hold Landlord harmless from
and against all claims, loss or liability (direct, indirect, foreseeable or
unforeseeable) resulting from the delay by Tenant in surrendering the Premises
including, without limitation, any claims made by any succeeding occupant based
upon Landlord’s inability to deliver the Premises to any such succeeding
occupant.  Tenant shall comply with the provisions of Article 9 hereof
respecting Tenant’s Property.  Tenant’s obligations to observe and perform the
covenants set forth in this Article 27 shall survive the expiration or earlier
termination of this Lease.

 

28.                               ESTOPPEL CERTIFICATES.  Tenant agrees, at any
time and from time to time, upon not less than five (5) days prior written
notice by Landlord, to execute, acknowledge and deliver to Landlord or to such
person(s) as may be designated by Landlord, a statement in writing
(i) certifying that Tenant is in possession of the Premises, has unconditionally
accepted the same and is currently paying the rents reserved hereunder,
(ii) certifying that this Lease is unmodified and in full force and effect (or
if there have been modifications, that the Lease is in full force and effect as
modified and stating the modifications), (iii) stating the Rent Commencement
Date and the dates to which the rent and other charges hereunder have been paid
by Tenant and (iv) stating whether or not to the best knowledge of Tenant,
Landlord is in default in the performance of any covenant, agreement or
condition contained in this Lease, and, if so, specifying each such default of
which notices to Landlord should be sent.  If Tenant fails to execute and return
any such agreement to Landlord within such five (5) day period, then Landlord
shall be entitled to collect from Tenant, as liquidated damages with respect to
such default of Tenant in addition to Base Rent and other amounts payable
hereunder, as Additional Rent, an amount equal to one-half of one percent (1/2%)
of the then amount of Base Rent then payable under this Lease, for each day
Tenant delays in returning the requested agreement to Landlord.  Any such
statement delivered pursuant hereto may be relied upon by any owner, prospective
purchaser, mortgagee or prospective mortgagee of the Building or of Landlord’s
interest therein, or any prospective assignee of any such mortgagee.

 

29.                               QUIET ENJOYMENT.  Landlord warrants that it
has the right to make this Lease for the term aforesaid and that it will put
Tenant into complete and exclusive possession of the Premises.  Landlord
covenants that if Tenant pays the rent and all other charges provided for
herein, performs all of its obligations provided for hereunder and observes all
of the other provisions hereof, Tenant shall at all times during the term hereof
peaceably and quietly have, hold and enjoy the Premises, without any
interruption or disturbance from Landlord, or anyone claiming through or under
Landlord, subject to the terms hereof.

 

30.                               DELAY.  In the event Landlord for any reason
is unable to deliver possession of the Premises to Tenant on or before the Rent
Commencement Date, at Landlord’s option, this Lease shall remain in full force
and effect and Tenant shall have no claim against Landlord by reason of any such
delay, but no rent shall be payable during the pendency of any such delay, or
upon written notice to Tenant, Landlord may terminate this Lease and, except for
the return of any security deposit or prepaid rent, Landlord shall have no
further obligation or liability to Tenant.  In the event that Landlord does not
so terminate this Lease, at such time as Landlord tenders possession of the
Premises to Tenant in

 

12

--------------------------------------------------------------------------------


 

writing, Tenant shall commence payment of rent pursuant to Article 3 hereof, and
the expiration date of the term of this Lease shall be extended for a period
equal to the period of such delay.  In the event of any such delay, Tenant shall
execute a Commencement and Estoppel Agreement as provided in Article 2,
specifying the date on which possession of the Premises was tendered by
Landlord.

 

31.                               MODIFICATIONS DUE TO FINANCING.  If, in
connection with obtaining temporary or permanent financing for the Building or
the land upon which the Building is located, any such lender shall request
reasonable modifications of this Lease as a condition to such financing, Tenant
agrees that Tenant will not unreasonably withhold, delay or defer the execution
of any agreement of modification of this Lease provided such modifications do
not increase the financial obligations of Tenant hereunder or materially
adversely affect the leasehold interest hereby created or Tenant’s reasonable
use and enjoyment of the Premises.

 

32.                               ATTORNEYS.  Tenant acknowledges that it has
engaged counsel in connection with the negotiation of this Lease, or that Tenant
has freely decided to enter into this Lease without engaging the services of
counsel.

 

33.                               NOTICES.  All notices, rent or other payments
required or desired to be given hereunder by either party to the other shall be
sent by first class mail, postage prepaid, or by a reputable commercial
messenger service, except that notices of default and notices related to the
exercise of options or other rights under this Lease shall be sent by certified
mail, return receipt requested or by a receipted overnight commercial messenger
service (such as Federal Express or Airborne Express) for delivery on the next
following business day.  Notices sent by mail shall be deemed to be received on
the date of actual receipt by the recipient or on the date delivery is refused. 
Notices sent by a receipted overnight commercial messenger service shall be
deemed received on the next business day after depositing with such delivery
service.  Notices to the respective parties, and any amounts required to be paid
hereunder, shall be addressed and sent as follows:

 

If to Landlord:

 

 

 

 

 

NOTICES AND CORRESPONDENCE

 

RENT, PAYMENTS, ETC.

 

 

 

Windham Management Company

 

Saul Holdings Limited Partnership

7501 Wisconsin Avenue

 

PO Box 64288

Suite 1500

 

Baltimore, Maryland 21264-4288

Bethesda, Maryland 20814-6522

 

 

Attention: Legal Department

 

 

 

 

 


IF TO TENANT:


 


 


 


 


 


BEFORE THE RENT COMMENCEMENT DATE:


 


AFTER THE RENT COMMENCEMENT DATE:


 


 


 


PRESSURE BIOSCIENCES, INC.


 


PRESSURE BIOSCIENCES, INC.

321 Manley Street

 

209 Perry Parkway

West Bridgewater, MA 02379

 

Suite 3

Gaithersburg, Maryland 20877

 

 

Attention: Richard Schumacher

 

Attention: Mr. Richard Schumacher, CEO

Phone: 508-580-1818

 

Phone: 508-580-1818

 

Either party may designate a substitute address, from time to time, by notice in
writing sent in accordance with the provisions of this Article 33.

 

34.                               APPLICABLE LAW.  This Lease shall be construed
under the laws of the State in which the Premises is located.

 

35.                               NO RESERVATION.  The submission of this Lease
for examination does not constitute a reservation of or option for the Premises,
and this Lease becomes effective only upon execution and delivery thereof by
Landlord.  Neither party shall have any legal obligation to the other in the
event that the lease contemplated herein is not consummated for any reason. 
Discussions between the parties respecting the proposed lease described herein,
shall not serve as a basis for a claim against either party or any officer,
director or agent of either party.

 

36.                               PARTIES; ASSIGNS AND SUCCESSORS.  Feminine or
neuter pronouns may be substituted for those of the masculine form, and the
plural may be substituted for the singular number, in any place or places herein
in which the context may require such substitution or substitutions.  The term
“Landlord” as used in this Lease, means only the owner for the time being of the
Landlord’s interest in this Lease; and, in the event of the sale, assignment or
transfer by such owner of the Landlord’s interest in this Lease, such owner
shall thereupon be released and discharged of all covenants and obligations of
Landlord hereunder thereafter accruing.  Except as provided in the preceding
sentence, all of the covenants, agreements, terms, conditions, provisions and
undertakings in this Lease shall inure to the benefit of, and shall extend to
and be binding upon, the parties hereto and their respective heirs, executors,
legal representatives, successors and assigns, to the same extent as if they
were in every case named and expressed.  If two or more individuals,
corporations, partnerships or other business associations (or any combination of
two or more thereof) shall sign this Lease as Tenant, the liability of each such
individual, corporation, partnership or other business association to pay rent
and perform all other obligations hereunder shall be deemed to be joint and
several and any notice required or permitted by the terms of this Lease may be
given by or to any one thereof, and shall have the same force and effect as if
given by or to all thereof.  In like manner, if the Tenant named in this Lease
shall be a partnership or other business association, the members of which are,
by virtue or statute or general law, subject to personal liability, the
liability of each such member shall be joint and several.  Nothing in this Lease
shall be deemed to create

 

13

--------------------------------------------------------------------------------


 

any right in any person or entity not a party hereto, no such person or entity
shall be deemed a third party beneficiary under this Lease, and no such person
or entity shall have the right, by virtue of this Lease, to enforce such rights
or to enjoin any actual or threatened violation of such rights by either party
to this Lease.

 

37.                               SEVERABILITY.   If any term, covenant or
condition of this Lease or the application thereof to any person or circumstance
shall to any extent be held invalid or unenforceable, the remainder of this
Lease or the application of such term, covenant or condition to persons or
circumstances other than those as to which it is held or unenforceable, shall
not be affected thereby and each term, covenant and condition of this Lease
shall be valid and enforced to the fullest extent permitted by law.

 

38.                               RENT TAX.  If applicable in the jurisdiction
where the Premises are situated, Tenant shall pay and be liable for all rental,
sales and use taxes or other similar taxes, if any, levied or imposed by any
City, State, County or other governmental body having authority, such payments
to be in addition to all other payments required to be paid to Landlord by
Tenant under the terms of this Lease.  Any such payments shall be paid
concurrently with the payment of the rent upon which the tax is based as set
forth above.

 

39.                               ACTS OF GOD.  Neither Landlord nor Tenant
shall be required to perform any covenant or obligation in this Lease, or be
liable in damages to the other party, so long as the performance or
non-performance of the covenant or obligation is delayed, caused by or prevented
by an act of God or force majeure.

 

40.                               LANDLORD’S LIABILITY.  Tenant agrees that
Landlord shall have no personal liability with respect to any of the provisions
of this Lease and Tenant shall look solely to the estate and property of
Landlord in the land and buildings comprising the Property of which the Premises
form a part for the satisfaction of Tenant’s remedies, including, without
limitation, the collection of any judgement or the enforcement of any other
judicial process requiring the payment or expenditure of money by Landlord,
subject, however, to the prior rights of any holder of any Mortgage covering all
or part of the Property, and no other assets of Landlord shall be subject to
levy, execution or other judicial process for the satisfaction of Tenant’s claim
and, in the event Tenant obtains a judgement against Landlord, the judgement
docket shall be so noted.  This Section shall inure to the benefit of Landlord’s
successors and assigns and their respective principals.

 

41.                               REMEDIES CUMULATIVE; NO WAIVER.  All rights
and remedies given herein and/or by law or in equity to Landlord are separate,
distinct and cumulative, and no one of them, whether exercised by Landlord or
not, shall be deemed to be in exclusion of any of the others.  No failure of
Landlord to exercise any power given Landlord hereunder, or to insist upon
strict compliance by Tenant with his obligations hereunder, and no custom or
practice of the parties at variance with the terms hereof shall constitute a
waiver of Landlord’s right to demand exact compliance with the terms hereof.

 

42.                               MODIFICATION.  This writing is intended by the
parties as the final expression of their agreement and as a complete and
exclusive statement of the terms thereof, all negotiations, considerations and
representations between the parties having been incorporated herein.  No course
of prior dealings between the parties or their affiliates shall be relevant or
admissible to supplement, explain or vary any of the terms of this Lease. 
Acceptance of, or acquiescence in, a course of performance rendered under this
or any prior agreement between the parties or their affiliates shall not be
relevant or admissible to determine the meaning of any of the terms of this
Lease.  No representations, understandings or agreements have been made or
relied upon in the making of this Lease other than those specifically set forth
herein.  This Lease can only be modified by a written agreement signed by all of
the parties hereto or their duly authorized agents.

 

If drafts of this Lease or other communications between the parties were sent by
email or other electronic methods, then the following additional provisions
shall also apply:  (i) any typewritten signature included with any e-mail or any
document attached to any email is not an electronic signature within the meaning
of Electronic Signatures in Global and National Commerce Act or any other law of
similar import, including without limitation, the Uniform Electronic
Transactions Act (“UETA”), as the same may be enacted in any State, (ii) any
transmission of this Lease is not intended as an “electronic signature” to a
“record” of such transaction (as those terms are defined under UETA); instead,
it is Landlord’s intention that a record of such transaction shall be created
only upon manually-affixed original signatures on an original Lease document, 
and (iii) the final, definitive version of this Lease shall be created by
Landlord (the “Final Draft”), and Tenant authorizes Landlord to affix to the
Final Draft the original, manually executed signature pages attached by Tenant
to the executed document submitted by Tenant to Landlord.

 

43.                               WAIVERS.  Landlord and Tenant each hereby
waives all right to trial by jury in any claim, action, proceeding or
counterclaim by either party against the other on any matters arising out of or
in any way connected with this Lease, the relationship of Landlord and Tenant
and/or Tenant’s use or occupancy of the Premises.  Tenant hereby expressly
waives (to the extent legally permissible) for itself and all persons claiming
by, through or under it, any right of redemption or right for the restoration of
the operation of this Lease under any present or future law in case Tenant shall
be dispossessed for any cause, or in case Landlord shall obtain possession of
the Premises as provided in this Lease.  Tenant understands that the Premises
are leased exclusively for business, commercial and mercantile purposes and
therefore shall not be redeemable under any provision of law.

 

44.                               INTERPRETATION.  Captions and headings are for
convenience and reference only.  Whenever in this Lease any printed portion, or
any part thereof, has been stricken out, whether or not any replacement
provision has been added, this Lease shall be read and construed as if the
material so stricken out were never included herein, and no implication shall be
drawn from the text of the material so stricken out which would be inconsistent
in any way with the construction or interpretation which would be appropriate if
such material had never been contained herein.  The Exhibits referred to in this
Lease and attached hereto are a substantive part of this Lease and are
incorporated herein by reference.  In any legal proceeding respecting this
Lease, this Lease will be construed with equal weight for the

 

14

--------------------------------------------------------------------------------


 

rights of both parties, the terms hereof having been determined by free and fair
negotiation, with due consideration for the rights and requirements of both
parties.  Both parties agree that they have had equal input into the wording and
phraseology of the provisions of this Lease, and that, therefore, no provision
will be construed as drafted by one party or the other, without respect to whose
draft of this Lease the wording or phraseology arises.  If any of the
typewritten portions of this Lease conflict with any of the printed provisions
of this Lease, the provisions set forth in the typewritten portions shall
control; provided, however, that to the extent the printed portions of this
Lease may be read in a manner which will not conflict with the provisions of the
typewritten portions, then such interpretation shall be deemed to be the correct
interpretation of the provisions of this Lease.

 

45.                               FINANCIAL STATEMENTS.  Tenant, upon Lease
execution, and thereafter upon written request by Landlord, will provide
Landlord with a copy of its current financial statements consisting of a balance
sheet, an earnings statement, statement of changes in financial position,
statement of changes in Tenant’s equity, and related footnotes, prepared in
accordance with generally accepted accounting principles.  Such financial
statements must be either certified by a CPA or sworn to as to their accuracy by
Tenant’s most senior official and its chief financial officer.  The financial
statements provided must be as of a date not more than twelve (12) months prior
to the date of request.  Landlord shall retain such statements in confidence,
but may provide copies to lenders and potential lenders.

 

46.                               NO RECORDING OF LEASE.  Tenant shall not
record this Lease without first obtaining the prior written consent of Landlord,
which Landlord may withhold in its sole and absolute discretion.  If Landlord
consents to the recording of this Lease or a memorandum of this Lease, Tenant
shall, at Tenant’s sole cost and expense, record a termination of such recorded
document among the land records of the jurisdiction in which the Premises is
located within thirty (30) days after the expiration or termination of this
Lease.

 

47.                               ENTITY TENANTS.  If Tenant is a corporation,
partnership or limited liability company, the persons executing this Lease on
behalf of Tenant hereby covenant and warrant that: Tenant is duly constituted as
such entity and is qualified to do business in the state where the Premises are
located; all Tenant’s franchise and corporate taxes have been paid to date; all
future forms, reports, fees and other documents necessary for Tenant to comply
with applicable laws will be filed by Tenant when due; and such persons are duly
authorized by the board of directors, partnership agreement or other applicable
authority of such entity to execute and deliver this Lease on behalf of the
Tenant.  Attached hereto and made a part hereof is (a) a certificate of good
standing, dated within sixty (60) days prior to the Lease Date, issued by the
jurisdiction in which Tenant is organized, and (b) one or more of the following
confirming the authorization and due execution of this Lease by Tenant: (i) a
certificate of Tenant’s Secretary if Tenant is a corporation; or (ii) a consent
of the general partners if Tenant is a partnership, or (iii) a certified copy of
the Articles of Organization, operating agreement or other evidence satisfactory
to Landlord evidencing the authority of the members of a limited liability
company executing this Lease on behalf thereof.  If Tenant fails to deliver to
Landlord any of the items described in Clauses (a) or (b) above on or before the
date submits this Lease to Landlord for execution, then Landlord may, at its
option, elect (to the extent such documents or information is available from
governmental or other sources) to obtain any such items which Tenant has failed
to deliver, in which event Tenant shall reimburse Landlord for all reasonable
costs and expenses incurred in obtaining such items.

 

48.                               SURVIVAL.  Notwithstanding anything to the
contrary contained in this Lease, the expiration of the Term of this Lease,
whether by lapse of time or otherwise, shall not relieve Tenant from Tenant’s
obligations accruing prior to the expiration of the Term.

 

49.                               LANDLORD’S RIGHTS.  In addition to Landlord’s
rights of self-help set forth elsewhere in this Lease or as provided by law or
by equity, if Tenant at any time fails to perform any of its obligations under
this Lease in a manner satisfactory to Landlord, Landlord shall have the right,
but not the obligation, to perform, or cause to be performed, such obligations
on behalf and at the expense of Tenant and to take all such action Landlord
deems appropriate to perform or cause to be performed such obligations on behalf
and at the expense of Tenant and to take all such action which Landlord deems
appropriate to perform such obligations.  Landlord’s costs and expenses incurred
with respect to curing any default of Tenant, and any costs and expenses
incurred by Landlord as a direct or indirect result of any default of Tenant
(whether or not cured by Tenant) shall, within five (5) business days after
demand therefor, be paid for by Tenant as Additional Rent.  In performing or
causing the performance of any such obligations of Tenant, Landlord shall incur
no liability for any loss or damage that may accrue to Tenant, the Premises or
Tenant’s Property by reason thereof.  The performance by Landlord of any such
obligations shall not constitute a release or waiver of any of Tenant’s
obligations under this Lease.  Tenant shall reimburse Landlord upon demand for
any costs or expenses, including attorney fees, incurred by Landlord in
connection with the enforcement of Tenant’s obligations hereunder or otherwise
incurred by Landlord in connection with any judicial proceedings regarding the
rights and obligations of Tenant under this Lease.  Any and all costs or
expenses incurred by Landlord pursuant to the provisions hereof shall be
considered as Additional Rent hereunder.

 

50.                               SPECIAL STIPULATIONS.  The terms, covenants
and conditions set forth in any Articles of this Lease numbered higher than this
Article 50 (“Special Stipulations”) are intended to supplement and, in certain
events, modify or vary, the other provisions set forth in the foregoing
provisions of this Lease.  If any of the Special Stipulations conflict with any
of the foregoing provisions of this Lease, the provisions set forth in the
Special Stipulations shall control; provided, however, that to the extent the
preceding portions of this Lease may be read in a manner which will not conflict
with the provisions of the Special Stipulations, then such interpretation shall
be deemed to be the correct interpretation of the provisions of this Lease and
the Special Stipulations.

 

51.                               RIGHT OF FIRST OFFER.  Provided (i) Tenant is
not then in default (beyond any applicable cure period) in any of its
obligations under this Lease, and (ii) Landlord desires to lease the Option
Space (hereinafter defined) to any party other than the party then occupying the
Option Space, Landlord agrees that, during the term of this Lease, including any
Option Term, Tenant shall have the right of first offer to enter into a lease of
certain other premises in the Building, consisting of the area of approximately
1,891 square feet of leasable area contiguous to the Premises designated on

 

15

--------------------------------------------------------------------------------


 

Exhibit A-1 as “Option Space” (the “Option Space”) in accordance with the terms
and conditions set forth in this Article 51, as follows:

 

(a)                                  Landlord shall, prior to entering into a
lease for the Option Space, send to Tenant a notice of the availability of such
space and the terms and conditions under which Landlord proposes to lease the
Option Space to Tenant (the “Offer Notice”).

 

(b)                                 Within ten (10) business days after Tenant’s
receipt of the Offer Notice, Tenant shall notify Landlord that Tenant either
(i) agrees to lease the Option Space under the terms described in the Offer
Notice, or (ii) does not desire to lease the Option Space under the terms
described in the Offer Notice.  A failure by Tenant to timely elect the option
described in clauses (i) or (ii) above shall be deemed to be a waiver by Tenant
of any further right to lease the Option Space under this Article.

 

(c)                                  If Tenant exercises its option to lease the
Option Space under this Article, then Tenant shall execute a lease amendment
embodying the terms set forth in the Offer Notice, within ten (10) business days
after Landlord submits any such lease amendment to Tenant.  Said lease amendment
shall provide that the following terms and conditions shall apply to the Option
Space:

 

(i)                                     Tenant agrees to accept the Option Space
“as is” in its then existing condition and Landlord shall have no construction
obligations with respect thereto, unless an allowance for renovation of the
Option Space was specified in the Offer Notice, in which event such provisions
respecting such allowance shall be included in the lease amendment; and

 

(ii)                                  The Base Rent for the Option Space shall
be the Base Rent for the Option Space set forth in the Offer Notice.

 

(d)                                 Landlord may, at its option, in lieu of a
narrative description of the terms to be described in the Offer Notice, submit
to Tenant a lease amendment document setting forth the terms of a proposed lease
amendment, in which event Tenant’s exercise of its option to lease the Option
Space shall be made by Tenant’s execution of such lease amendment document and
its return to Landlord within the applicable time periods set forth in paragraph
(b) or (c) of this Article.  If Landlord does not submit a lease amendment
document to Tenant at the time the Offer Notice is given, and Tenant exercises
its option to lease the Option Space under such terms, then Tenant shall execute
a lease embodying the terms set forth in the Offer Notice within ten (10) days
after Landlord submits any such lease to Tenant, as provided in paragraph
(c) above.

 

(e)                                  Tenant shall have no further right to lease
the Option Space under this Article after Landlord enters into a lease of the
Option Space with another Tenant in accordance with this Article.

 

(f)                                    Tenant’s right to lease the Option Space
shall be conditioned upon Tenant’s full and complete compliance with all of the
terms and conditions of the Lease prior to the date of any Offer Notice, and
Tenant’s option to lease the Option Space shall terminate when the term of this
Lease expires or terminates.

 

(g)                                 Time shall be of the essence with respect to
Tenant’s right of first offer under this Article.

 

(h)                                 Regardless of any election of Tenant to
lease the Option Space, this Lease shall nonetheless remain in full force and
effect until the expiration date provided herein.

 

52.                               ADDITIONAL SIGNAGE.  Notwithstanding the
aforesaid, but subject to all applicable laws and/or ordinances, Landlord will
permit Tenant to have one (1) identification sign located above Tenant’s
entrance on the Building (the “Additional Sign”) under the following terms and
conditions:   (i) The exact size and location of, and all plans and
specifications for, the Additional Sign shall be subject to Landlord’s approval,
which will not be unreasonably withheld, conditioned or delayed; and (ii) Tenant
shall, at Tenant’s sole cost and expense, repair, replace and maintain the
Additional Sign, in good condition, consistent with general construction
standards; and (iii) Tenant shall obtain all permits and approvals for the
installation of the Additional Sign, but Tenant shall not be entitled to obtain
any variance or waiver of any governmental requirements if any such variance or
waiver would reduce or otherwise adversely affect the ability of Landlord or
other tenants of the Building to install or replace sign which would be
permitted but for any variance or waiver of any governmental requirements
obtained by Tenant for the Additional Sign.

 

53.                               BROKERS.  Landlord shall pay the complete
commission due in connection with this Lease to Cushman & Wakefield of
Virginia, Inc. and Advantis/GVA (collectively, “Broker”) pursuant to a separate
written agreement between Landlord and Broker.  Except in regard to Broker,
Landlord and Tenant represent to each other that they have not dealt with any
broker(s) or finder(s) concerning this Lease.  Landlord and Tenant mutually
agree to defend and hold each other harmless against any claims of any person or
entity involving a breach of the representation contained in this Article 53. 
In the event of such a claim by any person or entity, the party against whom the
claim is made or the litigation is commenced shall give reasonable notice to the
other party with opportunity to such other party to defend against any claim for
which indemnity will be sought under this Article.  The foregoing indemnity and
disclosure provisions are for the sole benefit of the parties to this Lease, and
nothing contained herein shall be deemed to make Broker a third party
beneficiary of this Lease, or entitle Broker, or any other person or entity
other than Landlord and Tenant, to enforce this Lease.

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease under seal on
the day and year first above written.

 

16

--------------------------------------------------------------------------------


 

ATTEST/WITNESS

LANDLORD:

Saul Holdings Limited Partnership

 

 

By: Saul Centers, Inc., General Partner

 

 

 

 

 

 

/s/ Stephanie N. Paen

 

By:

/s/ B. Francis Saul III

 

 

 

 

 

Printed Name:

B. Francis Saul III

 

 

 

 

Title:

President

 

 

 

 

 

 

ATTEST/WITNESS

TENANT:

Pressure Biosciences, Inc.

 

 

 

 

 

 

/s/ Steven E. Hebert

 

By:

/s/ Richard T. Schumacher

 

 

 

 

 

Printed Name:

Richard Schumacher

 

 

 

 

Title:

President & CEO

 

 

 

 

Tenant’s Tax Identification Number:

 

 

 

 

       04-2652826

 

 

17

--------------------------------------------------------------------------------


 

SECRETARY’S CERTIFICATE

 

I Richard T. Schumacher, Secretary of Pressure Biosciences, Inc., a
Massachusetts Corporation, do hereby certify (i) that the foregoing and annexed
Lease was executed and delivered pursuant to, and in strict conformity with the
provisions of resolutions of the Board of Directors of said corporation validly
adopted at a regularly called meeting of said Board of Directors, and that a
quorum was present at said meeting (or validly adopted by unanimous written
consent of said Board of Directors in lieu of a meeting), in conformity with the
laws of the state of incorporation of said Corporation; and (ii) that the
following is a true, correct and complete reproduction of said resolution:

 

RESOLVED: That Richard Schumacher, President of the Corporation, shall be, and
is hereby authorized and empowered, for and on behalf of the Corporation, to
execute, acknowledge and deliver the foregoing and annexed Lease by and between
Saul Holdings Limited Partnership, as Landlord, and Pressure Biosciences, Inc.,
as Tenant, for those certain premises located in the Avenel Business Park, Phase
II, as well as any and all related documents, in order to expeditiously provide
for the leasing of such premises, and, in so doing, to make any and all changes
therein or modifications thereof as he, in his sole discretion, acting for and
on behalf of the Corporations, shall deem necessary or advisable, and all of the
officers of the Corporation are hereby authorized, directed and empowered to do
any and all acts or things as shall be necessary or advisable in order to
effectuate the foregoing resolution.

 

 

 

By:

Richard T. Schumacher

 

 

Secretary

 

 

 

(Corporate Seal)

Date:

April 26, 2005

 

18

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PREMISES

 

19

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

OPTION SPACE

 

20

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RULES & REGULATIONS

 

1.                                       No advertisement, or other notice,
shall be inscribed, painted or affixed on any part of the outside or inside of
said Building, except of such order, size and style, and at such places as shall
be designated by Landlord.  All signs will be supplied for tenants by Landlord,
the cost of the signs to be charged to and paid for tenants.

 

2.                                       The sidewalks and entry passages shall
not be obstructed by tenants, or used by them for any purpose other than for
ingress and egress.  The floors, and skylights and windows that reflect or admit
light into any place in said Building, shall not be covered or obstructed by
tenants.  The water closets and other water apparatus, shall not be used for any
other purpose than those for which they were constructed and no sweepings,
rubbish, or other obstructing substances shall be thrown therein.  Any damage
resulting to them, or to associated systems, from misuse, shall be repaired by
tenant who, or whose clerks, agents, invitees, or servants shall cause it.

 

3.                                       No tenant shall do or permit to be done
in said Premises, or bring or keep anything therein, which shall in any way
obstruct or interfere with the rights of other tenants or in any way injure or
annoy them.  Tenants, their clerks and servants, shall maintain order in the
Building, shall not make or permit any improper noise in the Building or
interfere in any way with other tenants or those having business with them. 
Nothing shall be thrown by Tenants, their clerks or servants, out of the
windows, doors or skylights of the Building.  No rooms shall be occupied or used
as sleeping or lodging apartments at any time.  No part of the Building shall be
used or in any way appropriated for gambling, immoral or other unlawful
practices, and no intoxicating liquor or liquors shall be sold in said Building
.

 

4.                                       It is understood and agreed that the
Landlord shall not be responsible to any tenant for any loss of property from
rented premises, however occurring, except to the extent otherwise set forth in
the Lease.

 

5.                                       No animals shall be allowed in the
office, halls, corridors, or elsewhere in the Building.

 

6.                                       All tenants and occupants shall observe
strict care not to leave their doors open when it rains or snows, and for any
fault or carelessness in this respect shall make good any injury sustained by
other tenants, and to Landlord for damage to paint, plastering or other parts of
the Building, resulting from such default or carelessness.  No alterations shall
be made to any part of the Building by putting up or changing any partitions,
doors or windows, nor shall there be any connection made to the electric wires
or electric fixtures, or plumbing lines nor shall there be any penetrations
through the walls, floor or roof without the consent in writing on each occasion
of Landlord or its Agent.  All glass, locks and trimmings in or upon the doors
and windows of the Building shall be kept whole and, when any part thereof shall
be broken, the same shall be immediately replaced or repaired and put in order
under the direction and to the satisfaction of Landlord, or its Agent, and shall
be left whole and in good repair.  Tenant shall not injure, overload or deface
the Building, the woodwork or the walls of the Premises, nor carry on upon the
Premises any noisesome, noxious, noisy, or offensive business.

 

7.                                       Not more than two keys for each office
will be furnished without charge; the charge for additional keys shall be Five
Dollars ($5.00) each.  No additional locks or latches shall be put upon any door
without written consent of Landlord.  Tenants, at termination of their lease of
the premises, shall return to Landlord, all keys to doors in the Building.

 

8.                                       Landlord in all cases retains the power
to prescribe the weight and position of iron safes or other heavy articles.

 

9.                                       The tenant shall not (without the
Landlord’s prior written consent) install or operate any electric heating
device, steam engine, boiler, machinery or stove upon the Premises (other than
microwave ovens), or carry on any mechanical business thereon, or do any cooking
thereon, or use or allow to be used upon the Demised Premises oil, burning
fluids, camphene, gasoline or kerosene for heating, warming or lighting.  No
article deemed extra hazardous on account of fire and no explosives shall be
brought into said Premises.  No offensive gases or liquids will be permitted.

 

10.                                 If tenants desire blinds or window covering,
other than those provided by Landlord, if any, they must be of such shape, color
and material as may be prescribed by Landlord, and shall be erected with
Landlord’s prior consent and at the expense of said tenants.  No awnings shall
be placed on said Building.

 

11.                                 Landlord reserves all vending rights. 
Request for such service will be made to Landlord.

 

12.                                 Except for the storage of trash or rubbish
in dumpsters provided by Landlord, Tenant shall not permit storage of any kind
outside of the Premises.

 

13.                                 Tenants and occupants shall observe and obey
all parking and traffic regulations as imposed by Landlord on the Property. 
Landlord in all cases retains the power to designate “No Parking” zones, traffic
right of ways, and general parking area procedures.

 

14.                                 Tenant shall instruct all delivery companies
that any vehicles making deliveries to the Demised Premises shall use the truck
access road provided for such use and park only in designated loading areas.

 

15.                                 Unless otherwise agreed upon, in writing,
Landlord will arrange and contract for all heating, ventilating and air
conditioning maintenance and repairs.

 

21

--------------------------------------------------------------------------------


 

16.                                 Unless otherwise approved by Landlord, in
writing, neither Tenant, nor Tenant’s agents, invitees, or contractors shall be
permitted access to the roof of the Building.

 

17.                                 The Landlord reserves the right to make such
other rules and regulations as in its judgement may from time to time be needed
for the safety, care and cleanliness of the Premises, and for the preservation
of order therein.

 

18.                                 Violation of these rules, or any amendments
thereof or additions thereto, shall constitute a default under the Lease, unless
timely cured in accordance with the provisions thereof.

 

In the event of any conflict between the provisions of these Rules and
Regulations and the provisions of the Lease to which these Rules and Regulations
are attached, the provisions of the Lease shall control.

 

22

--------------------------------------------------------------------------------


 

EXHIBIT C

 

LANDLORD’S WORK/WORK AGREEMENT

 

 

INTENTIONALLY LEFT BLANK

 

23

--------------------------------------------------------------------------------


 

EXHIBIT D

 

COMMENCEMENT & ESTOPPEL AGREEMENT

 

THIS COMMENCEMENT AND ESTOPPEL AGREEMENT is made and entered into this     
        day of                             , 20       , by and between
                                                                       
(“Tenant”) and
                                                                          
(“Landlord”).

 

WHEREAS, Landlord and Tenant have heretofore entered into that certain Lease
Agreement dated                              (the “Lease”), for certain space
at                                                                                                                                     
.

 

WHEREAS, paragraph 2 of the Lease provides for the execution of a commencement
agreement specifying the commencement date of the term of the Lease;

 

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, each party hereby warrants and represents to the other as follows:

 

1.                                                   That Tenant is in full and
complete possession of the Demised Premises, such possession having been
delivered by the Landlord and having been accepted by the undersigned.

 

2.                                                   That the Landlord’s
improvements, if any, and the space required to be furnished by the terms of the
Lease have been completed in all respects and are open for the use of the
Tenant, its customers, employees and invitees.

 

3.                                                   That all duties of an
inducement nature required of the Landlord in said Lease have been fulfilled.

 

4.                                                   That said Lease is in full
force and effect; that there is no existing default on the part of the Landlord
in the terms thereof; and that, except as hereinafter set forth, said Lease has
not been amended, modified, supplemented or superseded: N/A [insert “N/A” if not
applicable].

 

5.                                                   That no rents have been
prepaid except as provided by said Lease; that Tenant does not now have or hold
any claim against Landlord which might be set off or credited against future
accruing rent.

 

6.                                                   That Tenant has received no
notice of a prior sale, transfer, assignment, hypothecation or pledge of the
said Lease or of the rents secured therein, except to Landlord.

 

7.                                                   That the Rent Commencement
Date for the Lease is the                  day of                          ,
20         and the Lease shall expire at midnight on the                day
of                       , 20      .

 

8.                                                   Any agreement, obligation,
or liability made, entered into or incurred by or on behalf of Landlord binds
only its property, and no shareholder, trustee, officer, or agent of the
Landlord assumes or shall be held to any liability therefor.

 

IN WITNESS WHEREOF, the parties hereto do hereby execute this Agreement under
seal on the day and year first above written.

 

ATTEST:

 

TENANT:

 

 

 

 

 

 

 

By:

 

(SEAL)

Secretary

 

 

 

 

 

Printed Name:

 

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATTEST:

 

LANDLORD:

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Printed Name:

 

 

 

 

 

 

 

 

Its:

 

 

 

24

--------------------------------------------------------------------------------


 

EXHIBIT E

 

LIST OF TENANT’S SHAREHOLDERS, PARTNERS, OR MEMBERS

 

OF A LIMITED LIABILITY COMPANY AND PERCENTAGE OF OWNERSHIP

 

 

 

                              %

 

 

 

 

 

                              %

 

 

 

 

 

                              %

 

 

 

 

 

                              %

 

 

 

 

 

                              %

 

 

 

 

 

                              %

 

 

 

 

 

                              %

 

 

 

 

 

                              %

 

 

 

 

 

                              %

 

 

 

 

 

                              %

 

25

--------------------------------------------------------------------------------


 

EXHIBIT F

 

LANDLORD’S FEE SCHEDULE

 

 

LANDLORD’S FEE SCHEDULE AS OF THE LEASE DATE:

 

Landlord Waiver:

 

$

1,000.00

 

 

 

 

 

Non-Disturbance:

 

$

1,000.00

 

 

 

 

 

Other Documents:

 

$

1,000.00

 

 

 

 

 

Assignment/Sublease:

 

$

500.00

 

 

 

 

 

Licenses/Permits:

 

$250.00 (if provided to Landlord more

 

 

 

than 10 days before due); $500.00

 

 

 

(if provided to Landlord less than 10

 

 

 

days before due)

 

 

The above fee schedule is based on using Landlord’s approved form.  Any
agreement not on Landlord’s approved form shall be subject to a higher fee.

 

26

--------------------------------------------------------------------------------


 

EXHIBIT G:  Chemical and Reagent List

 

 

(+)-Ruth Hydrate, 95%

1, 3 Bis [tris (hydroxymethyl) methyl] Propane 99%+

1, 4, 8, 11 - Tetraaza Cyclopentadecane, 98%

1, 4, 8, 12 - Tetraaza Cyclopentadecane, 97%

1, 4, 8, 12 - Tetraaza Cyclopentadecane, 98%

1, 4,7 - Triazacyclononane, 95%

1,1-Cyclopropanedcarboxylic Acid, 97%

2-Bromoethylamine

2-Mercaptoethanol

8-Anilino-1-Naphthalenesulfonic Acid

Acetic Acid, Glacial, 99.99+%

Acetone

Acetone, 99.5+%, ACS Spectrophotometric Grade

Acridine Orange Base

Aminopropyl-CPG

Bentonite

Benzalkonium Chloride

Buffer Saturate Phenol

Calcium Chloride Dihydrate, 98+%, ACS

CAPS, 99%

Cetyldimethylethylammonium Bromide, 85%

Cetyltrimethylethylammonium Chloride

CHES, 99%

Chloramphenicol

Citric Acid

Citric Acid Monohydrate Sigmaultra

CTAB

D-Sorbitol

Dansyl sarconine

Dithiothreitol (clelands reagents)

EDTA Molecular Biology Reagent Disodium Dihydrate

Ethyl Alcohol

Ethylene Glycol

Fluorescein

 

1

--------------------------------------------------------------------------------


 

Formaldehyde

Formaldehyde Molecular Bio. Reagent

Glycerol Molecular Biology Reagent

Guanidine Hydrochloride

Guanidine Thiocyanate

Heparin, Sodium Salt

Hepes

Hepes, 99%

HEPES Buffer Solution

Hydrochloric Acid, 37% ACS Reagent

Hydrochloric Acid, Volumetric Standard, 1.0N Slt. in Water

Igepal CA-630

Iodine, 99.8%

Iodine, 99.8%

Jenner’s Stain

Lauryl Sulfate Sodium Molecular Bio. Reagent

Magnesium Cloride

Methyl Alcohol

Methylene Blue Trihydrate

MOPS

N-Acetyl Tryptophan

N-Isopropylacrylamide, 97%

N-Lauroly Sarcosine

N-Lauroylsarcosine

Nano Orange

Nitric Acid, 70% ACS Reagent

Octanoicc Acid, 99.5+%

Phenol

Polyethylenimine

Polyethylenimine, 80% Ethoxylated

Propiolactone, 97%

Psoralen

Rhodamine B

RNALater

SP Sepharose

Sodium Acetate Molecular Biology

Sodium Phosphate, Dibasic Mole Bio Reagent

 

2

--------------------------------------------------------------------------------


 

Sodium Phosphate, Monobasic Mole Bio Reagent

SYBR Green I

SYBR Green II

Tergitol

Tetracycline

Tetraethylammonium Chloride Hydrate

tris (hydroxymethyl) Aminomethane

Trizma Base

Trizol Reagent

Urea

 

3

--------------------------------------------------------------------------------